Exhibit 10.2

EXECUTION COPY

THIRD AMENDED AND RESTATED SHAREHOLDERS AGREEMENT

by and among

CO-INVESTMENT LLC VII (INTCOMEX)

THE SHALOM SHAREHOLDERS

THE CENTEL SHAREHOLDERS

THE ADDITIONAL SHAREHOLDERS

AND

INTCOMEX, INC.

August 20, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page ARTICLE I DEFINITIONS

Section 1.1

   Definitions    2

Section 1.2

   General Interpretive Principles    11 ARTICLE II REPRESENTATIONS AND
WARRANTIES

Section 2.1

   Representations and Warranties of All Parties    12

Section 2.2

   Representations and Warranties of CVC    12 ARTICLE III GOVERNANCE

Section 3.1

   Voting Rights; Board; Management; Information    13 ARTICLE IV ADDITIONAL
SHAREHOLDER OBLIGATIONS

Section 4.1

   Restrictive Legend    17

Section 4.2

   Non-Solicitation; Non-Competition; Confidentiality    19

Section 4.3

   Ownership of CVC    21

Section 4.4

   Transfers by the Shalom Shareholders    21

Section 4.5

   Registration Rights    22

Section 4.6

   Certificate of Incorporation    22 ARTICLE V TRANSFER RESTRICTIONS

Section 5.1

   Restrictions on Disposition of Interests    22

Section 5.2

   Rights of First Offer    23

Section 5.3

   Tag-Along Rights    25

Section 5.4

   Drag-Along Rights    27

Section 5.5

   CVC Call    27

Section 5.6

   Closing Transactions    30 ARTICLE VI ADDITIONAL AGREEMENTS OF THE PARTIES

Section 6.1

   Further Assurances    30

Section 6.2

   Company Covenant    30

Section 6.3

   No Conflict with Indenture    30

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

          Page ARTICLE VII MISCELLANEOUS

Section 7.1

   Termination    31

Section 7.2

   Shalom Shareholders Indemnity    31

Section 7.3

   Notices    31

Section 7.4

   Counterparts    33

Section 7.5

   Entire Agreement    33

Section 7.6

   Governing Law; Submission to Jurisdiction; Selection of Forum    34

Section 7.7

   Service of Process    34

Section 7.8

   Waiver of Jury Trial    35

Section 7.9

   Severability    35

Section 7.10

   Assignment    35

Section 7.11

   Parties in Interest; No Third Party Beneficiaries    35

Section 7.12

   Judgment Currency    35

Section 7.13

   Amendment and Waiver    36

Section 7.14

   Additional Shareholders’ Representatives    36

Section 7.15

   Centel Shareholders’ Representative    37

Section 7.16

   Construction    37

Section 7.17

   Specific Performance    37

 

ii



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED SHAREHOLDERS AGREEMENT

This THIRD AMENDED AND RESTATED SHAREHOLDERS AGREEMENT (this “Agreement”), dated
as of August 20, 2007, is entered into by and among Co-Investment LLC VII
(Intcomex), a Delaware limited liability company (“CVC”); Michael Shalom, a
citizen of the United States; Anthony Shalom, a citizen of the United States;
Isaac Shalom, a citizen of the United States; Shalom Holdings 1, LLLP, a Florida
limited liability limited partnership (“Shalom 1 LLLP”); Shalom Holdings 3,
LLLP, a Florida limited liability limited partnership (“Shalom 3 LLLP”, and
together with Shalom 1 LLLP, the “Shalom Entities”, each a “Shalom Entity”, and
together with Michael Shalom, Anthony Shalom, Isaac Shalom and Shalom 1 LLLP,
the “Shalom Shareholders”, each a “Shalom Shareholder”); the Centel Shareholders
(as hereinafter defined); the Additional Shareholders (as hereinafter defined);
and Intcomex, Inc., a corporation organized and existing under the laws of the
State of Delaware (the “Company” and, together with CVC, the Shalom
Shareholders, the Centel Shareholders and the Additional Shareholders, the
“Parties”).

WHEREAS, on August 27, 2004, the Company, CVC and certain other persons entered
into a Stock Purchase Agreement (the “Stock Purchase Agreement”) pursuant to
which, upon the Closing (as hereinafter defined) of the transactions
contemplated thereby, CVC, certain of the Shalom Shareholders and the Additional
Shareholders owned in the aggregate one hundred percent (100%) of the Common
Stock (as hereinafter defined) of the Company;

WHEREAS, as a part of the transactions contemplated by the Stock Purchase
Agreement, the Company, CVC, Anthony Shalom, Michael Shalom and the Additional
Shareholders entered into that certain Shareholders Agreement dated August 31,
2004 (the “Original Agreement”);

WHEREAS, on April 28, 2005, the Company, the Centel Shareholders and certain
other parties executed and delivered a Share Purchase Agreement (the “Centel
Purchase Agreement”) pursuant to which the Company and its wholly-owned
subsidiary, Intcomex Holdings SPC-I, LLC, a Delaware limited liability company
(“Intcomex LLC”), acquired all of the outstanding equity interests of Centel,
S.A. de C.V., a sociedad anónima de capital variable organized under the laws of
Mexico (“Centel”), and the Company issued shares of its capital stock to the
Centel Shareholders as set forth in Section 1.2(b) of the Centel Purchase
Agreement;

WHEREAS, as a part of the transactions contemplated by the Centel Purchase
Agreement, the Parties entered into that certain Amended and Restated
Shareholders Agreement dated April 28, 2005;

WHEREAS, on June 23, 2005, Harry Luchtan, a citizen of Guatemala (“Luchtan”),
Yehuda Azancot, a citizen of Israel (“Azancot”), and the Company entered into a
Put Right Agreement, the execution of which was acknowledged and agreed by the
Shareholders, pursuant to which the Company granted to each of Luchtan and
Azancot a right to put its Equity Securities to the Company on the terms and
conditions contained therein;

 

1



--------------------------------------------------------------------------------

WHEREAS, as part of the transactions contemplated by the Put Right Agreement,
the parties entered into that certain Second Amended and Restated Shareholders
Agreement dated June 23, 2005 (the “Second Amended Agreement”);

WHEREAS, concurrently with the execution hereof, Anthony Shalom will transfer
Equity Securities to Shalom 1 LLLP in exchange for partnership interests in
Shalom 1 LLLP, and subsequently Anthony Shalom may transfer all or part of his
partnership interest in Shalom 1 LLLP to certain trusts of which he and his
Affiliates will be beneficiaries;

WHEREAS, concurrently with the execution hereof, Michael Shalom will transfer
Equity Securities to Shalom 3 LLLP in exchange for partnership interests in
Shalom 3 LLLP, and subsequently Michael Shalom may transfer all or part of his
partnership interests in Shalom 3 LLLP to certain trusts of which he and his
Affiliates will be beneficiaries;

WHEREAS, concurrently with the execution hereof, Mauro Butelmann and Hans Cristi
Urzua will transfer Equity Securities to Albion Capital Corp. and Bourne Trading
Inc., respectively, each of whom are Permitted Transferees;

WHEREAS, the Parties desire to amend and restate the Second Amended Agreement in
its entirety as set forth herein;

NOW THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the Parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used herein are used as defined in
this Article I or as defined elsewhere in this Agreement.

“Additional Shareholder” shall mean each of Benjamin Mizrachi, Naftali Mizrachi,
Albion Capital Corp., a sociedad anónima organized and existing under the laws
of Panama, Javier Martinez, Boris Vasquez, Gonvas Enterprise, S.A., a sociedad
anónima organized and existing under the laws of Panama, Lunimar, S.A., a
sociedad anónima organized and existing under the laws of Panama, Bourne Trading
Inc., a sociedad anónima organized and existing under the laws of Panama, Jorge
de Galvez, Mardel Holdings Limited, an international business company organized
and existing under the laws of St. Lucia, and Emibasher Sociedad Anónima, a
sociedad anónima organized and existing under the laws of Costa Rica, who shall
collectively be referred to as the “Additional Shareholders.”

“Additional Shareholders’ Representative” has the meaning set forth in
Section 7.14(a).

“Affiliate” means: (i) with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with such Person;
and (ii) with respect to any natural Person: (a) any parent, grandparent,
sibling, child or spouse of such natural Person, or any Person married to any
such Persons; (b) any trust established for the benefit of such natural Person,
any Affiliate of such natural Person, any parent of the spouse of such natural
Person or any lineal descendants of such parent; or (c) any executor or
administrator of the estate of such natural Person.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble.

“Anthony Shalom Trusts” has the meaning set forth in Section 4.4(a).

“Appointment Period” has the meaning set forth in Section 7.7.

“Appraiser” has the meaning set forth in Section 5.5(b).

“Azancot” has the meaning set forth in the preamble.

“Board” shall mean the Board of Directors of the Company.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in the City of New York are authorized or obligated by Law to close.

“Call Closing Date” has the meaning set forth in Section 5.5(a).

“Call Notice” has the meaning set forth in Section 5.5(a).

“Call Notice Date” has the meaning set forth in Section 5.5(a).

“Called Securities” has the meaning set forth in Section 5.5(a).

“Called Securities Purchase Price” has the meaning set forth in Section 5.5(b).

“Called Shareholders” has the meaning set forth in Section 5.5(a).

“Calling Shareholders” has the meaning set forth in Section 5.5(c).

“Cause” shall mean, with respect to a termination or non-renewal by the Company
or one of its Subsidiaries of a Person’s Designated Relationship: (i) the
willful and continued failure by such Person to substantially perform his duties
reasonably assigned to him within the scope of his Designated Relationship
(other than any failure resulting from such Person’s death or incapacity due to
physical or mental illness) after written demand for substantial performance is
delivered by the Company or any of its Subsidiaries which specifically
identifies the manner in which the Company or such Subsidiary believes such
Person has not substantially performed his duties, provided such failure has not
been cured within thirty (30) days of delivery of such written demand; (ii) the
commission by a Person of theft, embezzlement, fraud or misappropriation of
funds against the Company or any of its Subsidiaries or the willful engaging by
such Person in other misconduct that is materially injurious to the Company or
any of its Subsidiaries; (iii) the commission by such Person of a felony or
crime involving fraud, dishonesty or moral turpitude; or (iv) the material
breach by such Person or any other Person Controlled by such first Person of his
or its obligations under the Stock Purchase Agreement, this Agreement, any
Series A Seller Notes (as defined in the Stock Purchase Agreement) issued to or
held by such Person or such other

 

3



--------------------------------------------------------------------------------

Person Controlled by such first Person, any Series B Seller Notes (as defined in
the Stock Purchase Agreement) issued or held by to such Person or such other
Person Controlled by such first Person, or the Stock Pledge Agreement with
respect to the shares of Common Stock issued to such Person or such other Person
Controlled by such first Person, provided such material breach has not been
cured within thirty (30) days.

“Centel” has the meaning set forth in the recitals.

“Centel Observer” has the meaning set forth in Section 3.1(l).

“Centel Purchase Agreement” has the meaning set forth in the recitals.

“Centel Shareholder” shall mean each of Luchtan, Azancot and Hector Yubeili
Zegaib, a citizen of Mexico, who shall collectively be referred to as the
“Centel Shareholders.”

“Centel Shareholders’ Representative” has the meaning set forth in Section 7.15.

“Change of Control” shall mean any transaction pursuant to which the holders
(together with their Permitted Transferees and Permitted Assignees) of a
majority of the voting power of the Voting Shares prior to such transaction no
longer hold a majority of the voting power of the Voting Shares following the
consummation of such transaction.

“Charter Document” shall mean any certificate of incorporation, by-laws,
certificate of formation, limited liability company agreement, estatutos,
charter, memorandum of association, articles of association, or other similar
document.

“Chosen Courts” has the meaning set forth in Section 7.6.

“Closing” shall mean the closing of the transactions contemplated by the Stock
Purchase Agreement.

“Closing Date” shall mean August 31, 2004.

“Common Stock” shall mean the common stock of the Company.

“Company” has the meaning set forth in the preamble.

“Competitive Products” has the meaning set forth in Section 4.2(a).

“Consent” shall mean any consent, permit, license, approval, authorization, or
other order of, or action or exemption by, or filing with or notification of,
any Governmental Entity or third party.

“Contract” shall mean any written or oral contract, agreement, instrument,
license, lease, sublease, mortgage, bond, note or binding understanding,
arrangement, commitment, warranty, registration, or authorization.

“Control”, and its correlative meanings, “Controlling” and “Controlled”, shall
mean (i) the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities,

 

4



--------------------------------------------------------------------------------

by contract, by virtue of being a Director or officer of such Person, or
otherwise; (ii) when used with respect to any Equity Securities, the ability,
direct or indirect, to vote and direct the disposition of such Equity
Securities; provided that if the Person asserting Control over such Equity
Securities is not the registered owner of such Equity Securities, such Person
shall have reasonably demonstrated (or be capable of reasonably demonstrating)
his or its ability to vote and direct the disposition of such Equity Securities;
and (iii) when used with respect to a Shalom Entity or any Equity Securities of
which a Shalom Entity is the registered owner, the general partner of such
Shalom Entity or any Person that Controls such general partner.

“Court Square Capital” shall mean Court Square Capital, Ltd., a corporation
organized under the Laws of the State of Delaware.

“Customer of the Business” has the meaning set forth in Section 4.2(a).

“CVC” has the meaning set forth in the preamble.

“Designated Relationship” shall mean a relationship as Director, officer,
employee or consultant of the Company or any of its Subsidiaries.

“Director” shall mean, with respect to a Person, any director, management
committee member, managing director, principal, partner or persons holding
comparable positions of such Person.

“Dragged Shareholders” has the meaning set forth in Section 5.4.

“EBITDA” shall mean, with respect to a Person and any period, such Person’s
consolidated net earnings (or loss), minus extraordinary gains (except to the
extent such gains (i) offset losses that were deducted in a previous
determination of net earnings (or loss) and (ii) are related to the same event
giving rise to such previously deducted losses), interest income and non-cash
gains resulting from foreign currency translation adjustments, in each case to
the extent added in the determination of net earnings (or loss) for such period,
plus interest expense, income taxes, depreciation and amortization, non-cash
extraordinary losses and non-cash losses resulting from foreign currency
translation adjustments, in each case to the extent deducted in the
determination of net earnings (or loss) for such period, plus costs and expenses
directly related to the consummation of the transactions contemplated by the
Stock Purchase Agreement, the Indenture and the transactions contemplated
thereby to the extent deducted in the determination of net earnings (or loss)
for such period (not to exceed $4,675,000 in the aggregate), in each case, as
determined in accordance with GAAP.

“Encumbrance” shall mean any lien (statutory or other), security interest,
mortgage, covenant, pledge, assignment, adverse claim, title defect, assessment,
lease, levy, charge or other encumbrance of any kind, or any conditional sale
contract, sale-leaseback, financing lease, title retention contract or other
contract to give any of the preceding.

“Equity Security” shall mean any: (i) Stock of the Company, whether voting or
non-voting; (ii) security of the Company convertible into or exchangeable for
Stock of the Company; or (iii) option, right or warrant issued by the Company to
acquire Stock of the Company.

 

5



--------------------------------------------------------------------------------

“Good Reason” shall mean, with respect to a termination or non-renewal by a
Person of his Designated Relationship, such Person’s termination of such
Designated Relationship with the Company or any of its Subsidiaries within
thirty (30) days after the Company or such Subsidiary, as the case may be:
(i) materially reduces such Person’s duties and responsibilities with respect to
his Designated Relationship without such Person’s consent (other than any
reduction in duties and responsibilities resulting from such Person’s death or
incapacity due to physical or mental illness); (ii) receives written notice from
such Person that the Company or its Subsidiary, as the case may be, is in
material breach of any of its obligations under any agreement with respect to
such Person’s Designated Relationship, provided such breach has not been cured
during such thirty- (30) day period; (iii) assigns such Persons duties
materially inconsistent with his Designated Relationship; (iv) requires such
Person to be principally located in any office or location more than twenty-five
(25) miles from such Person’s current office; or (v) receives written notice
from such Person that the Company or its Subsidiary, as the case may be, is in
material breach of any obligations owed to such Person or any other Person
Controlled by such first Person under (A) the Stock Purchase Agreement, (B) this
Agreement, (C) any Series A Seller Notes held by such Person or such other
Person Controlled by such first Person, (D) any Series B Seller Notes held by
such Person or such other Person Controlled by such first Person, or (E) the
Stock Pledge Agreement with respect to the shares of Common Stock issued to such
Person or such other Person Controlled by such first Person, provided such
breach has not been cured during such thirty (30) day period.

“Governmental Entity” shall mean any governmental, judicial, legislative,
executive, administrative or regulatory authority of the United States or any
other federal, national, state, provincial or local government (whether domestic
or foreign) or any subdivision, agency, commission, office or judicial,
administrative or regulatory authority thereof.

“Indebtedness” of any Person shall mean, at any date, without duplication:
(i) all obligations of such Person for borrowed money; (ii) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments;
(iii) all obligations of such Person to pay the deferred purchase price of
property or services; (iv) all obligations of such Person as lessee that are
capitalized in accordance with applicable generally accepted accounting
principles; (v) all Indebtedness of others secured by an Encumbrance on any
asset of such Person, whether or not such Indebtedness is assumed by such
Person; and (vi) all obligations of such Person in the nature of guarantees of
the obligations described in clauses (i) through (v) above of any other Person.

“Indenture” has the meaning set forth in Section 6.3.

“Independent Directors” has the meaning set forth in Section 3.1(a)(iii).

“Intcomex Holdings” shall mean Intcomex Holdings, L.L.C., a Delaware limited
liability company.

“Intcomex LLC” has the meaning set forth in the recitals.

“IPO” shall mean the initial Registered Offering.

“Issued Equity Securities” has the meaning set forth in Section 3.1(c).

 

6



--------------------------------------------------------------------------------

“Issued Subsidiary Equity Securities” has the meaning set forth in
Section 3.1(d).

“Judgment” shall mean any judgment, order, writ, directive, ruling, decision,
injunction, decree, settlement agreement or award of any Governmental Entity or
arbitrator.

“Latin America” shall mean Mexico, Central America and South America.

“Law” shall mean any: (i) law, statute, ordinance, regulation, whether federal,
national, state, provincial or local; (ii) regulation, rule, code, standard,
requirement and criterion enacted, promulgated or issued under any law, statute,
ordinance or regulation, whether federal, national, state, provincial or local;
or (iii) Judgment, in each case for clauses (i) through (iii) whether domestic
or foreign.

“Letter of Interest” shall mean the Letter of Interest, dated as of March 25,
2004, between CVC and Intcomex Holdings, as amended.

“Lock-Up Agreement” shall mean, with respect to an IPO, an agreement with the
underwriter in which each Shareholder transferring shares of Equity Securities
in such IPO agrees not to transfer any other Equity Securities held by them for
a certain time period following the closing date of the IPO.

“Luchtan” has the meaning set forth in the preamble.

“Major Shareholder” shall mean any Shareholder that holds Equity Securities
representing more than 1% of the aggregate number of all outstanding Equity
Securities.

“Material Adverse Effect” shall mean any material and adverse effect on either
(i) any of the condition (financial or otherwise), business, properties, assets,
liabilities, results of operations or prospects of the Company and its
Subsidiaries taken as a whole or (ii) the ability of the Company to consummate
the transactions that the Company is required to consummate hereby.

“Michael Shalom Trusts” has the meaning set forth in Section 4.4(b).

“Most Favorable Purchase Notice” has the meaning set forth in Section 5.2(d).

“Necessary Action” shall mean, with respect to a result required to be caused,
all actions (to the extent such actions are permitted by applicable Law and
subject to the provisions of Section 6.3 hereof) reasonably necessary to cause
such result, which actions may include, without limitation: (i) voting or
providing a written consent or proxy with respect to Equity Securities or other
Voting Stock; (ii) causing the adoption of shareholders resolutions and
amendments to the Charter Documents of the Company or any of its Subsidiaries;
(iii) causing members of the Board (to the extent such members were nominated or
designated by the Person obligated to undertake the Necessary Action and subject
to any fiduciary duties that they may have as Directors of the Company) to act
in a certain manner or causing them to be removed in the event they do not act
in such a manner (without regard to whether such failure to act is due to the
fiduciary duty referred to above); (iv) executing agreements and instruments;
and (v) making, or causing to be made, with Governmental Entities or other
Persons, all filings, approvals, registrations or similar actions that are
required to achieve such result.

 

7



--------------------------------------------------------------------------------

“Non-CVC Shareholder” shall mean any Shareholder other than CVC and its
Permitted Transferees.

“Notice Date” has the meaning set forth in Section 5.2(a).

“Offer Notice” has the meaning set forth in Section 5.2(a).

“Offering Person” has the meaning set forth in Section 5.2(a).

“Other Shareholders” has the meaning set forth in Section 5.3(a).

“Original Agreement” has the meaning set forth in the recitals.

“Parties” has the meaning set forth in the preamble.

“Permitted Assignee” shall mean a Person: (i) all of whose voting stock is
directly or indirectly owned free and clear of any Encumbrances by Citigroup
Inc. and that is Controlled by Citigroup Inc.; and (ii) not less than 70% of
whose equity interests are directly or indirectly owned free and clear of any
Encumbrances by Citigroup Inc.

“Permitted Transferee” shall mean any Affiliate of a Shareholder that, upon
becoming a transferee of Equity Securities of such Shareholder: (i) agrees to
become a party to this Agreement and to assume the rights and obligations of the
transferring Shareholder under this Agreement with respect to the transferred
Equity Securities (it being specified that the transferring Shareholders shall
upon such assumption no longer enjoy and be released from such rights and
obligations with respect to such transferred Equity Securities); (ii) other than
in the case of a transfer by CVC of all of its Equity Securities to a Permitted
Assignee (as defined in the Stock Purchase Agreement), agrees that such
transferee will not cease to be an Affiliate of the Transferor unless prior to
the time such transferee ceases to be an Affiliate of the Transferor, such
transferee transfers to the Transferor all Equity Securities owned by such
transferee, together with its rights and obligations under this Agreement with
respect to such Equity Securities; and (iii) executes such further documents as
may be necessary, in the opinion of the Company, to make the transferee a party
hereto and to assume such rights and obligations.

“Person” shall mean any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity.

“Pro Rata Portion” shall mean: (a) for purposes of Section 5.3, the number of
Equity Securities that each Other Shareholder shall be entitled to transfer,
which shall be determined by multiplying (i) the total number of Equity
Securities proposed to be transferred to a purchaser by a Selling Shareholder
pursuant to a Transfer Notice by (ii) a fraction, the numerator of which is the
total number of Equity Securities directly held by such Other Shareholder and
the denominator of which is the total number of Equity Securities directly held
by all Shareholders (including the Selling Shareholder) by (iii) the Tag-Along
Factor; and (b) for purposes of Section 5.5, the number of Called Securities
that each Calling Shareholder shall be entitled to purchase, which shall be
determined by multiplying (i) the total number of Equity Securities to be sold
by the Called Shareholders pursuant to a Call Notice by (ii) a fraction, the
numerator of which is the total number of Equity Securities directly held by
such Calling Shareholder and the denominator of which is the total number of
Equity Securities directly held by all Shareholders (including the Called
Shareholders).

 

8



--------------------------------------------------------------------------------

“Process Agent” has the meaning set forth in Section 7.7.

“Purchase Notice” has the meaning set forth in Section 5.2(b).

“Registered Offering” shall mean a registered offering of Equity Securities to
the general public, including a listing on a United States national securities
exchange, the Nasdaq Global Market, the Nasdaq Small Cap Market or other
recognized securities exchange designated by the Board, and underwritten on a
firm or best efforts basis by an investment banking institution recognized in
the market or markets in which the offering is registered.

“Registration Rights Agreement” means the registration rights agreement, to be
executed between the Company, CVC, the Shalom Shareholders and the Additional
Shareholders, prior to an IPO to govern matters relating to registration rights
and obligations with respect to public offerings by the Company.

“Replacement Event” shall mean, with respect to the Shalom Shareholders, the
failure by Shalom 1 LLLP or Shalom 3 LLLP, as applicable, to comply with its
transfer obligations under the last sentence of Section 4.4(a), 4.4(b) or
4.4(c), as applicable, immediately following the failure to meet any of the
conditions set forth in Section 4.4(a), 4.4(b) or 4.4(c), as applicable.

“Restrictive Covenants” has the meaning set forth in Section 4.2(e).

“Second Amended Agreement” has the meaning set forth in the recitals.

“Securities Act” shall mean the United States Securities Act of 1933, as
amended, together with the rules and regulations thereunder.

“Selling Shareholder” has the meaning set forth in Section 5.3(a).

“Shalom Director” has the meaning set forth in Section 3.1(a)(i).

“Shalom 1 LLLP” has the meaning set forth in the preamble.

“Shalom 3 LLLP” has the meaning set forth in the preamble.

“Shalom Entity” and “Shalom Entities” have the meaning set forth in the
preamble.

“Shalom Shareholder” and “Shalom Shareholders” have the meaning set forth in the
preamble, and shall include any executor or administrator of the estate of such
Person.

“Shalom Trusts” has the meaning set forth in Section 4.4(b).

“Shareholder” shall mean any Person party to this Agreement other than the
Company.

 

9



--------------------------------------------------------------------------------

“Stock” shall mean any “equity security” (as such term is defined in Rule 405
under the Securities Act).

“Stock Pledge Agreement” shall mean a stock pledge agreement creating a security
interest in the shares of Common Stock in favor of CVC, which stock pledge
agreement provides that such stock pledge agreement shall terminate, and the
security interest created thereby automatically released, upon the transfer of
the shares of Common Stock subject to such stock pledge agreement in a manner
permitted by the Original Agreement to a transferee other than a Permitted
Transferee.

“Stock Purchase Agreement” has the meaning set forth in the recitals.

“Subscribing Shareholder” has the meaning set forth in Section 3.1(d).

“Subsidiary” shall mean, as to any Person, any other Person: (i) of which such
first Person, directly or indirectly, owns securities or other equity interests
representing fifty percent (50%) or more of the aggregate voting power of all
securities and equity interests issued by such second Person; or (ii) of which
such first Person possesses the right to elect fifty percent (50%) or more of
the Directors; provided that Intcomex Holdings, Intcomex LLC and their
Subsidiaries shall be deemed to be Subsidiaries of the Company.

“Subsidiary Equity Security” shall mean, with respect to a Subsidiary of the
Company, any: (i) Stock of such Subsidiary, whether voting or non-voting;
(ii) security of such Subsidiary convertible into or exchangeable for Stock of
such Subsidiary; or (iii) option, right or warrant issued by such Subsidiary to
acquire Stock of such Subsidiary.

“Tag-Along Factor” shall mean, with respect to the calculation of a Pro-Rata
Portion following the delivery of a Transfer Notice pursuant to Section 5.3(a):
(i) one-half, if such Transfer Notice is delivered prior to the fourth
anniversary of the Closing Date; and (ii) one, if such Transfer Notice is
delivered on or after the fourth anniversary of the Closing Date.

“Termination Event” shall mean: (i) with respect to any Non-CVC Shareholder that
is a natural Person, the termination (including as a result of a failure to
offer to renew an employment or consulting contract at the end of its term or
the non-renewal of an appointment as a Director) of each Designated Relationship
of such Non-CVC Shareholder, provided that each such termination: (A) was
effected by the Company or one of its Subsidiaries for Cause; (B) was effected
by the Non-CVC Shareholder without Good Reason; or (C) was due to the
non-renewal of the term of a Director appointed by the Shalom Shareholders
pursuant to Section 3.1(a); or (ii) with respect to any Non-CVC Shareholder that
is not a natural Person, the termination (including as a result of a failure to
offer to renew an employment or consulting contract at the end of its term or
the non-renewal of an appointment as a Director) of each Designated Relationship
of any natural Person that Controls such Non-CVC Shareholder, provided that such
termination: (A) was effected by the Company or one of its Subsidiaries for
Cause; (B) was effected by such natural Person without Good Reason; or (C) was
due to the non-renewal of the term of a Director appointed by the Shalom
Shareholders pursuant to Section 3.1(a); provided, that for purposes of this
definition Boris Vasquez, Matthew DeLeon, Ester Mizrachi Kastell, Gustavo Daniel
Blufstein, Mauro Butelman and Hans Cristi Urzua shall be deemed to Control
Gonvas Enterprise, S.A., Mardel Holdings Limited, Emibasher Sociedad Anónima,
Lunimar S.A., Albion Capital Corp. and Bourne Trading Inc., respectively.

 

10



--------------------------------------------------------------------------------

“Territory” shall mean the territory of the United States, Chile, Argentina,
Costa Rica, Ecuador, El Salvador, Guatemala, Jamaica, Panama, Peru, Uruguay,
Cayman Islands and Colombia.

“transfer” has the meaning set forth in Section 5.1(a), and “transferring” and
“transferred” shall have correlative meanings.

“Transfer Notice” has the meaning set forth in Section 5.3(a).

“Transfer Shares” has the meaning set forth in Section 5.2(a).

“Transferor” has the meaning set forth in Section 5.1(b).

“Transferring Shareholder” has the meaning set forth in Section 5.2(a).

“U.S. GAAP” shall mean United States generally accepted accounting principles.

“Voting Shares” shall mean the outstanding Equity Securities having the right to
vote generally for the election of Directors of the Board.

“Voting Stock” shall mean, with respect to an issuer of Stock, the outstanding
Stock of such issuer having the right to vote generally in any election of
Directors of such issuer.

“Yubeili” has the meaning set forth in the preamble.

Section 1.2 General Interpretive Principles.

(a) Whenever used in this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, any noun, pronoun, or adjective shall be
deemed to include the plural as well as the singular and to cover all genders.
Unless otherwise specified, words such as “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular Section or subsection of this Agreement, and references
herein to “Articles” or “Sections” refer to Articles or Sections of this
Agreement. The headings in this Agreement are intended solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

(b) Whenever used in this Agreement, except as otherwise expressly provided,
(i) “Shalom Shareholders” shall include each Shalom Shareholder, (ii) “Centel
Shareholders” shall include each Centel Shareholder and (iii) “Additional
Shareholders” shall include each Additional Shareholder.

(c) The terms “dollars” and “$” shall mean United States Dollars.

 

11



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of All Parties. Each of the Parties
hereto hereby represents and warrants to the others on the date hereof as
follows:

(a) Organization and Qualification; Power. Such Party (if a Person other than a
natural Person) is a corporation or other entity duly organized and validly
existing under the Laws of its jurisdiction of organization. Such Party (if a
Person other than a natural Person) has all requisite power and authority to
own, lease and operate its assets, and to carry on its business as it is now
being conducted.

(b) Authority; Validity. Such Party has all requisite legal capacity (if a
natural Person) or power and authority (if a Person other than a natural Person)
to execute and deliver this Agreement and to perform its obligations hereunder.
The execution and delivery by such Party of this Agreement and the other
documents and instruments to be executed by such Person pursuant hereto and the
performance of his, her or its obligations hereunder and thereunder have been
duly authorized by all necessary action. This Agreement has been duly executed
and delivered by such Party and, assuming due authorization, execution and
delivery of this Agreement by the other Parties hereto, constitutes his, her or
its legal, valid and binding obligation, enforceable against him, her or it in
accordance with its terms. No further act or proceeding on his, her or its part
is necessary to authorize this Agreement or the performance of his, her or its
obligations hereunder.

(c) Compliance; Binding Effect. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby will not: (i) violate
any provision of the Charter Documents of any Party that is not a natural
Person; (ii) constitute a breach or violation of, or default under, or
accelerate any obligation, or create an Encumbrance on any assets, properties or
rights of such Party (with or without notice, lapse of time or both) pursuant
to, any Contracts binding upon the Party; or (iii) violate or conflict with any
Law to which such Party is subject or by which such Party is bound.

(d) Consents. No Consent is required to be made or obtained by such Party in
connection with: (i) the execution, delivery or performance of this Agreement by
such Party; or (ii) the consummation by such Party of any of the transactions
contemplated herein.

(e) Ownership. Each of the Shareholders Controls and (other than in the case of
Anthony Shalom, Isaac Shalom and Michael Shalom) is the record holder of Equity
Securities.

Section 2.2 Representations and Warranties of CVC. CVC hereby represents and
warrants on the date hereof as follows:

(a) Ownership of CVC. All Voting Stock of CVC is indirectly owned by Citigroup
Inc., free and clear of any Encumbrances. Not less than 70% of the equity
interests in CVC is indirectly owned by Citigroup Inc., free and clear of any
Encumbrances.

 

12



--------------------------------------------------------------------------------

(b) No Registration. None of CVC, any of its Affiliates other than the Company
and its Subsidiaries, nor any person acting on its or their behalf has made,
directly or indirectly, offers or sales of any security, or has solicited,
directly or indirectly, offers to buy any security, under circumstances that
would require the registration of the offer and sale of the Stock in CVC under
the Securities Act.

ARTICLE III

GOVERNANCE

Section 3.1 Voting Rights; Board; Management; Information. Prior to an IPO, each
Shareholder shall take all Necessary Action to cause:

(a) (i) the Board to consist, for so long as Anthony Shalom, Isaac Shalom and
Michael Shalom continue to Control Voting Shares representing at least 25% of
the voting power of all outstanding Voting Shares, of (subject to clause
(iii) below) nine (9) Directors, five (5) of whom shall be nominated by CVC, two
(2) of whom shall be nominated by Anthony Shalom and Michael Shalom (the “Shalom
Directors”) and two of whom shall be Independent Directors (as defined below),
and to cause each committee of the Board to include at least one Shalom
Director, unless otherwise agreed by the Shalom Directors; provided that each of
(i) CVC and (ii) Anthony Shalom and Michael Shalom shall be entitled to cause
the removal and replacement of any Director nominated by it or them at any time,
with or without cause, and to nominate an alternate Director to replace and/or
substitute, if necessary, each Director nominated by it or them, as the case may
be;

(ii) the Board to establish and maintain an Executive Committee which, for so
long as Anthony Shalom, Isaac Shalom and Michael Shalom continue to Control
Voting Shares representing at least 25% of the voting power of all outstanding
Voting Shares, shall consist of five (5) Directors, three (3) of whom shall be
Directors nominated by CVC and two (2) of whom shall be the Shalom Directors,
and to delegate to such Executive Committee such powers and authority of the
Board in the management of the business and affairs of the Company as the Board
shall determine from time to time, other than the powers that cannot be so
delegated under Delaware law;

(iii) the appointment of two “Independent Directors,” who shall initially be
Thomas A. Madden and Carol Miltner-Sternberg; provided that CVC shall be
entitled to cause the removal of an Independent Director at any time and in the
event that an Independent Director is removed or otherwise ceases to be a
Director for any reason, the replacement Independent Director shall be a person
designated by CVC, each of whom qualifies as an “independent director” under
Section 303A.02 of the Listed Company Manual of the New York Stock Exchange and
Rule 10A-3 under the United States Securities Exchange Act of 1934, as such
rules may be amended from time to time, provided that if CVC elects in its sole
discretion not to designate a replacement Independent Director, the size of the
Board shall be reduced accordingly; and

(iv) the board of Directors of each Subsidiary of the Company that is required,
in accordance with applicable Law, to have a board of Directors to consist, for
so long as Anthony Shalom, Isaac Shalom and Michael Shalom continue

 

13



--------------------------------------------------------------------------------

to Control Voting Shares representing at least 25% of the voting power of all
outstanding Voting Shares, of either (x) five (5) Directors, three (3) of whom
shall be nominated by CVC and two (2) of whom shall be nominated by Anthony
Shalom and Michael Shalom or (y) three (3) Directors, two (2) of whom shall be
nominated by CVC and one (1) of whom shall be nominated by Anthony Shalom and
Michael Shalom, and to cause each committee of such boards of Directors of the
Subsidiaries to include at least one Director nominated by Anthony Shalom and
Michael Shalom; it being specified that each of (i) CVC and (ii) Anthony Shalom
and Michael Shalom shall be entitled to cause the removal and replacement of any
such Director nominated by it or them at any time, with or without cause, and to
nominate an alternate Director to replace and/or substitute, if necessary, each
Director nominated by it or them, as the case may be;

(b) the Company and its Subsidiaries to refrain, for so long as Anthony Shalom,
Issac Shalom and Michael Shalom continue to Control Voting Shares representing
at least 25% of the voting power of all outstanding Voting Shares, from
approving any of the following actions or matters (whether or not the
shareholders of the Company or any of its Subsidiaries have approved of such
actions or matters) without first having received the affirmative vote or
written consent of the Shalom Directors:

(i) any amendment or modification of the Charter Documents of the Company or any
of its Subsidiaries adversely affecting the rights, benefits or privileges of
the holders of Common Stock held by the Shalom Shareholders and the Additional
Shareholders, taken as a class;

(ii) any incurrence by the Company or any of its Subsidiaries of Indebtedness of
a principal amount greater than $500,000 (other than (x) extensions, renewals or
refinancings of outstanding Indebtedness that do not increase the principal
amount of such Indebtedness, (y) Indebtedness incurred in the ordinary course of
business or (z) Indebtedness incurred or permitted pursuant to the Indenture)
such that, upon the incurrence of such Indebtedness, the sum of (x) the
principal amount of the Indebtedness thereby incurred and (y) the Company’s
consolidated long-term debt and short-term debt, net of cash and cash
equivalents, as shown at the end of the period covered by the most recent
unaudited consolidated quarterly financial statements or audited annual
consolidated financial statements of the Company, is greater than four times the
aggregate consolidated EBITDA of the Company in the four most recent quarters
for which unaudited consolidated quarterly financial statements or audited
annual consolidated financial statements have been prepared by the Company;

(iii) the entering into, or commitment to enter into, any line of business other
than the distribution of electronic, computer, electric and communication
equipment and components and related software, furniture and accessories;

(iv) the making of any contributions to a political party or a candidate for
political office, in each case whether domestic or foreign; or

 

14



--------------------------------------------------------------------------------

(v) the entry into of any transaction with CVC or any of its Affiliates (other
than the Company and its Subsidiaries) involving an aggregate amount in excess
of $5,000,000; provided that no such affirmative vote or consent shall be
required if the transaction: (A) is entered into on an arms’-length basis and on
terms consistent with those available from an unrelated third-party;
(B) involves the issuance of Equity Securities in compliance with the provisions
of Section 3.1(c) or the issuance of Subsidiary Equity Securities in compliance
with the provisions of Section 3.1(d); (C) involves the issuance by the Company
or any of its Subsidiaries of debt securities or instruments to CVC or any of
its Affiliates; or (D) is otherwise permitted by Article V of this Agreement.

(c) the Company to refrain from issuing any Equity Securities (the “Issued
Equity Securities”) without affording each Shareholder that is a record holder
of Equity Securities the right to acquire such Issued Equity Securities in
proportion to such Shareholder’s then existing holding of Equity Securities of
the same class as that of the Issued Equity Securities, or, if such Issued
Equity Securities are of a class of which no securities are issued or
outstanding immediately prior to the issuance of such Issued Equity Securities,
in proportion to the number of Equity Securities held by such Shareholder at the
time of such issuance as compared to the aggregate number of all outstanding
Equity Securities, in each case on the same terms and conditions and for the
same consideration as the Company proposes to issue such Issued Equity
Securities (provided that each Shareholder that is a record holder of non-voting
Equity Securities shall acquire non-voting Equity Securities in connection with
such issuance). Notwithstanding the foregoing, the provisions of the first
sentence of this Section 3.1(c) shall not apply to: (i) issuances of Equity
Securities pursuant to a Registered Offering; (ii) any issuance or transfer of
Equity Securities to Directors, officers and employees of the Company or any of
its Subsidiaries pursuant to a compensation plan approved by the Board;
(iii) issuances of Equity Securities pursuant to the exercise, conversion or
exchange of outstanding Equity Securities, provided that the relevant right to
exercise, convert or exchange is afforded to or enjoyed by all holders of the
class of Equity Securities being exercised, converted or exchanged;
(iv) issuances of Equity Securities by the Company in connection with the merger
of the Company with another Person, or the purchase by the Company of assets or
shares of the capital stock or other ownership interest of another Person; or
(v) issuances of Equity Securities by the Company in connection with any
financing or leasing arrangement.

(d) the Subsidiaries of the Company to refrain from issuing any Subsidiary
Equity Securities (the “Issued Subsidiary Equity Securities”) to any Shareholder
(the “Subscribing Shareholder”) without affording each Shareholder that is a
record holder of Equity Securities (other than the Subscribing Shareholder and
the Shareholders Controlled by the Subscribing Shareholder) the right to acquire
such Issued Subsidiary Equity Securities in proportion to such Shareholder’s
then existing holding of Subsidiary Equity Securities of the same class as that
of the Issued Subsidiary Equity Securities, or, if such Issued Subsidiary Equity
Securities are of a class of which no securities are issued or outstanding
immediately prior to the issuance of such Issued Subsidiary Equity Securities,
in proportion to the number of Subsidiary Equity Securities held by such
Shareholder at the time of such issuance as compared to the aggregate number of
all outstanding Subsidiary Equity Securities, on the same terms and conditions
and for the same consideration as such Subsidiary proposes to issue such Issued
Subsidiary Equity

 

15



--------------------------------------------------------------------------------

Securities (provided that each Shareholder that is a record holder of non-voting
Equity Securities shall acquire non-voting Equity Securities in connection with
such issuance (and if a Shareholder is a record holder of both non-voting and
voting Equity Securities, such Shareholder shall be entitled to acquire both
non-voting and voting Equity Securities, to be allocated based on such
Shareholder’s aggregate holdings)). Notwithstanding the foregoing, the
provisions of the first sentence of this Section 3.1(d) shall not apply to:
(i) issuances of Subsidiary Equity Securities pursuant to a Registered Offering;
(ii) any issuance or transfer of Subsidiary Equity Securities to Directors,
officers and employees of the Company or any of its Subsidiaries pursuant to a
compensation plan approved by the Board; (iii) issuances of Subsidiary Equity
Securities pursuant to the exercise, conversion or exchange of outstanding
Subsidiary Equity Securities, provided that the relevant right to exercise,
convert or exchange is afforded to or enjoyed by all holders of the class of
Subsidiary Equity Securities being exercised, converted or exchanged;
(iv) issuances of Subsidiary Equity Securities in connection with the merger of
the Company with another Person, or the purchase by the Company of assets or
shares of the capital stock or other ownership interest of another Person; or
(v) issuances of Subsidiary Equity Securities in connection with any financing
or leasing arrangement.

(e) the Company and its Subsidiaries not to enter into or engage in any
transaction with CVC, a Shalom Shareholder, the Centel Shareholders, any
Additional Shareholder or any of their Affiliates (other than the Company and
its Subsidiaries), except transactions entered into on an arms’-length basis and
on terms consistent with those available from an unrelated third-party;

(f) the Company and the Subsidiaries not to make any offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
employee or official of a Governmental Entity or arbitration tribunal, to any
political party, domestic or foreign (or official thereof) or candidate for
political office or to any other Person who was or is in a position to help or
hinder the Company or its Subsidiaries: (i) with the intent or purpose of
inducing such official, political party or candidate, or other Person, to do or
omit to do any act in violation of the lawful duty of such official; (ii) that
would cause the Company or its Subsidiaries to violate or be in violation of any
applicable Law (including without limitation the U.S. Foreign Corrupt Practices
Act, as amended) or subject to damages or penalties in a civil or criminal
proceeding; or (iii) that could reasonably be expected to have a Material
Adverse Effect if not continued;

(g) the Company to deliver to each of its Directors and to each Shareholder as
soon as available and in no event more than one hundred twenty (120) days after
the end of the fiscal year, a copy of the annual audited consolidated balance
sheets and statements of income, cash flow and changes in stockholders’ equity
and notes thereto for the Company and its consolidated subsidiaries for such
fiscal year, prepared in accordance with U.S. GAAP;

(h) the Company to deliver to each of its Directors and to each Major
Shareholder as soon as available and in no event more than forty-five (45) days
after the end of each consecutive three-month period in each fiscal year (other
than the final three-month period), a copy of the unaudited consolidated balance
sheets and statements of income and cash flow for the

 

16



--------------------------------------------------------------------------------

Company and its consolidated subsidiaries for such three-month period, prepared
in accordance with U.S. GAAP and approved by the chief executive officer of the
Company;

(i) the Company to deliver to each of its Directors as soon as available and in
no event more than thirty (30) days after the end of each calendar month, a copy
of the unaudited monthly income statement of the Company and its consolidated
subsidiaries for such calendar month, prepared in accordance with U.S. GAAP and
approved by the chief executive officer of the Company;

(j) the Company to respond, upon a Major Shareholder’s reasonable request made
to the chairman of the Board, to such Major Shareholder’s request for
information regarding the affairs of the Company; provided that such Major
Shareholder’s request be for a proper purpose, and provided, further, that the
Company shall not be obligated pursuant to this Section 3.1(j) to provide access
to any information that the Board determines in good faith to be a trade secret
or similar confidential information;

(k) the Company to use its reasonable efforts to maintain insurance covering
against the risks of the nature normally insured against by companies in the
same or similar lines of business in coverage amounts typically and reasonably
carried by such companies, including, but not limited to, directors’ and
officers’ liability insurance; provided such insurance is available on
commercially reasonable terms; and

(l) the Company to invite the person designated by the Centel Shareholders’
Representative (the “Centel Observer”) as a representative of the Centel
Shareholders to attend all meetings of the Board in a non-voting observer
capacity, and to give the Centel Observer copies of all notices, minutes and
other materials that the Company provides to its Board members; provided the
Centel Observer shall hold in confidence and trust and act in a fiduciary manner
with respect to all information and materials so provided; and provided,
further, that the Board reserves the right to withhold any information and to
exclude the Centel Observer from any meeting or any portion thereof if access to
such information or meeting could adversely affect the attorney-client privilege
between the Company and its counsel or would result in the disclosure of the
Company’s trade secrets or if the Centel Shareholders or any of its Affiliates
is or is affiliated with a competitor of the Company.

ARTICLE IV

ADDITIONAL SHAREHOLDER OBLIGATIONS

Section 4.1 Restrictive Legend. Each Shareholder agrees that:

(a) It shall take all Necessary Action to cause each certificate evidencing the
Equity Securities issued by the Company at and, for so long as applicable, after
the Closing Date:

THE SALE, ASSIGNMENT, TRANSFER, PLEDGING OR OTHER DISPOSITION OF THE SECURITIES
EVIDENCED BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF THE SHAREHOLDERS

 

17



--------------------------------------------------------------------------------

AGREEMENT (AS AMENDED FROM TIME TO TIME) BY AND AMONG COURT SQUARE CAPITAL,
LTD., THE SHALOM SHAREHOLDERS AS DEFINED THEREIN, THE ADDITIONAL SHAREHOLDERS AS
DEFINED THEREIN, AND INTCOMEX, INC., DATED AS OF AUGUST 31, 2004, COPIES OF
WHICH MAY BE OBTAINED FROM THE ISSUER OF THIS CERTIFICATE. NO SALE, ASSIGNMENT,
TRANSFER, PLEDGING OR OTHER DISPOSITION OF SUCH SECURITIES (I) SHALL BE MADE ON
THE BOOKS OF INTCOMEX, INC. UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH
THE TERMS OF THE AFORESAID SHAREHOLDERS AGREEMENT, AND SUCH TRANSFEREE AGREES TO
BE BOUND BY ANY RESTRICTIONS SET FORTH IN THE AFORESAID SHAREHOLDERS AGREEMENT
THAT ARE APPLICABLE TO SUCH TRANSFEREE, OR (II) SHALL BE EFFECTIVE UNLESS AND
UNTIL THE TERMS AND CONDITIONS OF THE AFORESAID SHAREHOLDERS AGREEMENT SHALL
HAVE BEEN COMPLIED WITH IN FULL.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER
SECURITIES LAWS; AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD, OR OTHERWISE
TRANSFERRED OTHER THAN IN ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT OF 1933, AS AMENDED, AND COMPLIANCE WITH ALL OTHER APPLICABLE
SECURITIES LAWS, OR, IN EITHER CASE, AN EXEMPTION THEREFROM. IN CONNECTION WITH
ANY TRANSFER OF SUCH SECURITIES, THE HOLDER WILL BE REQUIRED TO FURNISH TO THE
ISSUER OF SUCH SECURITIES SUCH CERTIFICATION, LEGAL OPINIONS AND/OR OTHER
INFORMATION AS THE ISSUER MAY REASONABLY REQUIRE TO CONFIRM THAT THE PROPOSED
SALE COMPLIES WITH THE FOREGOING RESTRICTIONS.

With respect to certificates representing shares of Common Stock issued to the
Non-CVC Shareholders other than the Centel Shareholders: THE SHARES OF COMMON
STOCK REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO TRANSFER IN THE
CIRCUMSTANCES AND PURSUANT TO THE TERMS AND CONDITIONS DESCRIBED IN THE
CERTIFICATE OF INCORPORATION OF INTCOMEX, INC. AND THE STOCK PURCHASE AGREEMENT
BY AND AMONG COURT SQUARE CAPITAL, LTD., THE SELLERS AS DEFINED THEREIN AND
INTCOMEX, INC., DATED AS OF AUGUST 27, 2004, COPIES OF WHICH MAY BE OBTAINED
FROM THE ISSUER OF THIS CERTIFICATE.

With respect to certificates representing shares of Common Stock issued to the
Centel Shareholders: THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE
MAY BE SUBJECT TO TRANSFER IN THE CIRCUMSTANCES AND PURSUANT TO THE TERMS AND
CONDITIONS DESCRIBED IN THE CERTIFICATE

 

18



--------------------------------------------------------------------------------

OF INCORPORATION OF INTCOMEX, INC., THE SHARE PURCHASE AGREEMENT BY AND AMONG
INTCOMEX, INC., INTCOMEX HOLDINGS SPC-I, LLC, CENTEL, S.A. DE C.V., HARRY
LUCHTAN AND YEHUDA AZANCOT, DATED AS OF APRIL 28, 2005, AND THE SHARE PLEDGE
AGREEMENT BY AND AMONG INTCOMEX, INC., HARRY LUCHTAN AND YEHUDA AZANCOT, DATED
AS OF APRIL 28, 2005, COPIES OF WHICH MAY BE OBTAINED FROM THE ISSUER OF THIS
CERTIFICATE.

(b) In the event any part of the restrictive legend above has ceased to be
applicable, any Shareholder may cause the Company to provide such Shareholder,
at its request and without any expense to such Shareholder (other than
applicable transfer taxes and similar governmental charges, if any), upon
surrender of the certificates representing Equity Securities and bearing
inapplicable legends, with new certificates representing identical Equity
Securities not bearing the part of the legend with respect to which the
restriction or restrictions has or have ceased and terminated (it being
understood that (i) the restriction referred to in the first paragraph of the
legend above shall cease and terminate upon the termination of this Agreement,
(ii) the restriction referred to in the second paragraph of the legend above
shall cease and terminate upon the transfer of the shares of Common Stock
represented by such certificate by a Non-CVC Shareholder in accordance with the
terms of this Agreement other than to a Permitted Transferee, and (iii) the
restriction referred to in the third paragraph of the legend above shall cease
and terminate at the earlier of (A) the time when such restriction is no longer
required in order to assure compliance with the Securities Act and any
applicable state securities and “blue sky” laws and (B) the time when such
securities shall have been effectively registered under the Securities Act and
any applicable state securities and “blue sky” laws).

(c) Upon any transfer of any securities of the Company, prior to the recording
of such transfer on the books of the Company, the Company shall take reasonable
measures to assure that such transfer is being effected in accordance with the
registration requirements of the Securities Act or pursuant to an exemption
therefrom.

Section 4.2 Non-Solicitation; Non-Competition; Confidentiality.

(a) From the date hereof until the third anniversary of the date on which a
Non-CVC Shareholder ceases to Control Equity Securities, each such Non-CVC
Shareholder shall not, and shall cause its Affiliates not to, directly or
indirectly, solicit any Customer of the Business to purchase Competitive
Products other than from the Company or its Subsidiaries. For purposes of this
Section 4.2: (i) “Customer of the Business” shall mean any Person to which the
Company or its Subsidiaries sold products during the one-year period prior to
the date on which such Non-CVC Shareholder ceased to Control Equity Securities
and (ii) “Competitive Products” shall mean any products sold by or that compete
with any products sold by the Company or its Subsidiaries within the one-year
period immediately preceding the date on which such Non-CVC Shareholder ceased
to Control Equity Securities.

(b) From the date hereof until the third anniversary of the date on which a
Non-CVC Shareholder ceases to Control Equity Securities, each such Non-CVC
Shareholder shall not, and shall cause its Affiliates not to, directly or
indirectly, solicit or

 

19



--------------------------------------------------------------------------------

seek to induce any Person having a Designated Relationship to terminate such
Designated Relationship (other than to assume another Designated Relationship)
or hire any such Person; provided that “solicit or seek to induce” shall not
include, and such Non-CVC Shareholder shall not be prohibited from, making
general solicitations (e.g., newspaper advertisements and hiring fairs) not
targeted at specific employees.

(c) From the date hereof until the third anniversary of the date on which a
Non-CVC Shareholder ceases to Control Equity Securities, each such Non-CVC
Shareholder shall not, and shall cause its Affiliates not to, directly or
indirectly, own, manage, operate, control or participate in the ownership,
management, operation or control of any Person that competes with the business
of wholesale distribution and resale of computer equipment, software and
peripherals anywhere in the Territory or in any other country in Latin America
or the Caribbean; provided that this Section 4.2(c) shall not prohibit a Non-CVC
Shareholder or any of its Affiliates from holding ownership interests in the
Company or an ownership interest as a passive investor in a publicly-traded
company in which such ownership interests, together with the securities in such
company held by its Affiliates: (i) have a market value not exceeding
U.S.$200,000; and (ii) represent less than 5% of the aggregate voting power of
all of such publicly traded company’s ownership interests; provided, further,
that such ownership interest limitations in this Section 4.2(c) may be waived by
obtaining the written consent of CVC.

(d) Each Non-CVC Shareholder shall maintain the confidentiality of, and not use:
(A) confidential or proprietary information regarding the Company or any of its
Subsidiaries or (B) trade secrets regarding the Company or any of its
Subsidiaries, other than in connection with the operation of the Business of the
Company and its Subsidiaries while such Non-CVC Shareholder has a Designated
Relationship; provided that this Section 4.2(d) shall not apply to information:
(i) that becomes available to such Non-CVC Shareholder after the Closing Date
from a source other than another Non-CVC Shareholder, the Company or any of its
Subsidiaries (and not as a result of a violation of a contractual restriction or
fiduciary duty known to such first Non-CVC Shareholder); or (ii) that was or
becomes generally available to the public (and not as a result of a violation of
a contractual restriction or fiduciary duty known to such first Non-CVC
Shareholder). Notwithstanding the preceding sentence, such first Non-CVC
Shareholder may, and may permit, disclosure of such information: (1) in response
to any judicial or administrative proceedings (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigation demand or similar process); (2) if requested by a Governmental
Entity; or (3) to comply with applicable Law or stock exchange regulations;
provided that such Non-CVC Shareholder will, to the extent practicable, promptly
notify the Company thereof and cooperate with the Company and its Subsidiaries
at the Company’s reasonable request and cost if the Company or any of its
Subsidiaries should seek to obtain an order that confidential treatment will be
accorded to such information.

(e) Each Non-CVC Shareholder hereby agrees that (i) if, in any judicial
proceeding, a court shall deem any of the restrictive covenants contained in
Sections 4.2(a), 4.2(b), 4.2(c) and 4.2(d) (the “Restrictive Covenants”)
invalid, illegal or unenforceable because its scope is considered excessive,
such Restrictive Covenant shall be modified so that the scope of the

 

20



--------------------------------------------------------------------------------

Restrictive Covenant is reduced only to the minimum extent necessary to render
the modified covenant valid, legal and enforceable; and (ii) if any Restrictive
Covenant (or portion thereof) is deemed invalid, illegal or unenforceable in any
jurisdiction, as to that jurisdiction such Restrictive Covenant (or portion
thereof) shall be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining Restrictive
Covenants (or portion thereof) in such jurisdiction or rendering that or any
other Restrictive Covenant (or portion thereof) invalid, illegal, or
unenforceable in any other jurisdiction.

Section 4.3 Ownership of CVC. CVC shall not take any action and shall use
reasonable best efforts not to permit any event to occur that would result in
Citigroup Inc. (or any successor thereto) owning free and clear of any
Encumbrances, directly or indirectly, less than 70% of the equity interests in
CVC.

Section 4.4 Transfers by the Shalom Shareholders.

(a) Each of the Shalom Shareholders agrees that (i) so long as Michael Shalom
remains alive and is not incapacitated, the sole general partner of Shalom 1
LLLP shall be Michael Shalom or a limited liability company Controlled and more
than 50% owned by Michael Shalom; (ii) upon the death or during the incapacity
of Michael Shalom, so long as Isaac Shalom (the brother of Michael Shalom)
remains alive and is not incapacitated, Isaac Shalom shall be the sole general
partner of Shalom 1 LLLP and (iii) partnership interests of the limited partners
in Shalom 1 LLLP shall be owned wholly by Anthony Shalom or by one or more
trusts of which Anthony Shalom and his Affiliates shall be beneficiaries (the
“Anthony Shalom Trusts”). If any of these conditions are not met, Shalom 1 LLLP
agrees to transfer immediately all Equity Securities owned by it, together with
its rights and obligations under this Agreement with respect to such Equity
Securities, to Anthony Shalom, and in the event of the death or incapacity of
Anthony Shalom, to Isaac Shalom (or in each case, to their Permitted
Transferees).

(b) Each of the Shalom Shareholders further agrees that (i) so long as Anthony
Shalom remains alive and is not incapacitated, the sole general partner of
Shalom 3 LLLP shall be Anthony Shalom or a limited liability company Controlled
and more than 50% owned by Anthony Shalom; (ii) upon the death or during the
incapacity of Anthony Shalom, so long as Isaac Shalom (a son of Anthony Shalom
and the brother of Michael Shalom) remains alive and is not incapacitated, Isaac
Shalom shall be the sole general partner of Shalom 3 LLLP and (iii) partnership
interests of the limited partners in Shalom 3 LLLP shall be owned wholly by
Michael Shalom or by one or more trusts of which Michael Shalom and his
Affiliates shall be beneficiaries (the “Michael Shalom Trusts”, and together
with the Anthony Shalom Trusts, the “Shalom Trusts”) . If any of these
conditions are not met, Shalom 3 LLLP agrees to transfer immediately all Equity
Securities owned by it, together with its rights and obligations under this
Agreement with respect to such Equity Securities, to Michael Shalom, and in the
event of the death or incapacity of Michael Shalom, to Isaac Shalom (or in each
case, to their Permitted Transferees).

(c) Each of the Shalom Shareholders further agrees (i) that prior to the
transfer of any partnership interest in the Shalom Entities to the Shalom Trusts
the corresponding trust documents, and any ancillary documentation reasonably
requested

 

21



--------------------------------------------------------------------------------

by CVC, shall be presented to CVC for its review and approval, and (ii) that no
modification to the trust documents or to the constitutive documents of the
Shalom Entities or of any general partner of the Shalom Entities shall be made
without the prior written consent of CVC. If any of these conditions are not
met, the Shalom Entities agree to transfer immediately all Equity Securities
owned by them, together with their rights and obligations under this Agreement
with respect to such Equity Securities, to Anthony Shalom in the case of Shalom
1 LLLP and to Michael Shalom in the case of Shalom 3 LLLP, and in the event of
the death or incapacity of Anthony Shalom or Michael Shalom, as the case may be,
to Isaac Shalom (or in each case, to their Permitted Transferees).

Section 4.5 Registration Rights. Notwithstanding anything herein to the
contrary, the Company and each of CVC, the Shalom Shareholders and the
Additional Shareholders agree that, prior to an IPO, they shall take all
Necessary Action to enter into a Registration Rights Agreement containing
customary terms, pursuant to which CVC will have four demand registration rights
and the Shalom Shareholders will have two demand registration rights, in each
case to request from the Company registration for sale under the Securities Act
of all or a portion of the shares of Stock then held by them, and CVC, the
Shalom Shareholders and the Additional Shareholders will have piggyback rights
for the registration for sale under the Securities Act of all or a portion of
the shares of Stock then held by them; provided that if the lead underwriters
for any underwritten offering registered pursuant to the Registration Rights
Agreement advise the Company that marketing factors require a limitation of the
total number of shares of Stock underwritten, then the number of shares of Stock
that may be included in such underwritten offering by each Shareholder shall
equal (i) in the case of CVC, the lesser of (x) the total number of shares of
Stock originally sought to be included by CVC in such underwritten offering, and
(y) 66% of the total number of shares of Stock to be underwritten in such
offering (following any reductions), and (ii) in the case of all other
Shareholders, the total number of shares of Stock to be underwritten in such
offering (following any reductions) minus the number of shares of Stock to be
included by CVC in such underwritten offering pursuant to (i) above, such
allocation to be made pro rata among all participating other Shareholders (and
the Company, to the extent it would seek to include any newly issued shares of
Stock in such offering) in proportion to the number of Shares originally sought
to be included by them in such offering.

Section 4.6 Certificate of Incorporation. Each Shareholder agrees to take all
Necessary Action to cause the Company to adopt the Third Amended and Restated
Certificate of Incorporation, substantially in the form of Annex A attached
hereto.

ARTICLE V

TRANSFER RESTRICTIONS

Section 5.1 Restrictions on Disposition of Interests.

(a) Other than: (i) as provided in Section 5.3, Section 5.4 and Section 5.5, or
(ii) transfers to a Permitted Transferee that are in compliance with clause
(ii) of the first sentence of Section 5.1(b), from the date hereof up to and
including the fourth anniversary of the Closing Date, none of the Shalom
Shareholders, the Centel Shareholders, or the Additional Shareholders may

 

22



--------------------------------------------------------------------------------

transfer, directly or indirectly (including through the transfer, sale,
exchange, assignment, pledge, gift, hypothecation or other disposition of Stock
in any Shareholder, or direct or indirect parent thereof, all or substantially
all of whose assets are Equity Securities or ownership or control rights in
Equity Securities), by way of sale, exchange, assignment, pledge, gift or other
disposition, whether by operation of law or otherwise, whether voluntarily or
involuntarily, of any Equity Securities (all of which acts shall be deemed
included in the term “transfer” as used in this Agreement; provided that the
transfer, sale, exchange, assignment, pledge, gift, hypothecation or other
disposition of Stock in CVC shall not constitute a “transfer” of Equity
Securities for purposes of this Agreement so long as, after consummation of such
transfer, sale, exchange, assignment, pledge, gift, hypothecation or other
disposition, Citigroup Inc. (or any successor thereto) owns, whether directly or
indirectly, at least 70% of the equity interests of CVC, free and clear of any
Encumbrances).

(b) No Shareholder may transfer any Equity Securities (each such Shareholder, a
“Transferor”) unless: (i) such transfer is in compliance with the other
provisions of this Section 5.1 and is effected: (x) in compliance with the
applicable provisions of Sections 5.2, 5.3, 5.4 and 5.5 hereof; (y) to a
Permitted Transferee; or (z) pursuant to Article IX or Section 7.2 of the Stock
Purchase Agreement or pursuant to any Stock Pledge Agreement, and (ii) such
transfer of Equity Securities is made on the books of the Company. In addition,
no Shareholder may transfer any Equity Securities pursuant to Section 5.2 to an
Affiliate of such Shareholder unless such Affiliate is a Permitted Transferee.

(c) Any purported transfer of Equity Securities other than in accordance with
this Agreement by any Transferor shall be null and void, and the Company shall
refuse to recognize any such transfer for any purpose and shall not reflect in
its records any change in record ownership of Equity Securities pursuant to any
such transfer.

(d) Notwithstanding the foregoing and except in connection with a Change of
Control of the Company, no Shareholder shall, at any time during the term of
this Agreement, transfer any Equity Securities to any Person that is a direct
competitor of the Company or that is disreputable (in either case, as determined
in good faith by CVC), unless otherwise agreed by CVC.

Section 5.2 Rights of First Offer.

(a) Subject to the provisions of Section 5.1(a), if a Shareholder (the
“Transferring Shareholder”) desires at any time to transfer any of its Equity
Securities (the “Transfer Shares”) to a Person (other than a Permitted
Transferee), such Transferring Shareholder shall give to the other Shareholders
and the Company (the “Offering Persons”) written notice (the “Offer Notice”)
notifying the Offering Persons of the Transferring Shareholder’s intention to
transfer all (but not less than all) the Transfer Shares, which notice shall
identify the number of Transfer Shares, the date on which such Transfer Notice
is sent, and any other material terms of the intended transfer (other than the
price per Equity Security). The date on which such Offer Notice is sent by the
Transferring Shareholder is referred to hereinafter as the “Notice Date.”

 

23



--------------------------------------------------------------------------------

(b) Each Offering Person shall have thirty (30) days following the Notice Date
to give the Transferring Shareholder a binding, irrevocable written offer to
purchase all (but not less than all) the Transfer Shares at a purchase price
(which shall be in cash) and upon the other material terms and conditions
specified in such Offering Person’s offer (a “Purchase Notice”). If the
Transferring Shareholder does not receive a Purchase Notice from an Offering
Person within the thirty (30)-day period specified above, such Offering Person
shall be deemed to have declined to purchase the Transfer Shares pursuant to
this Section 5.2.

(c) In the event that the Transferring Shareholder receives more than one
Purchase Notice pursuant to Section 5.2(b), the Transferring Shareholder shall
either: (i) decline the offer set forth in the Most Favorable Purchase Notice
(as defined below) in accordance with Section 5.2(d); or (ii) accept the Most
Favorable Purchase Notice in accordance with Section 5.2(e), but may not accept
an offer made in any other Purchase Notice (other than any Purchase Notice
received by such Transferring Shareholder after any future compliance with the
terms and procedures set forth in this Section 5.2 pursuant to the last sentence
of Section 5.2(d) or Section 5.2(e)).

(d) In the event that the Transferring Shareholder: (i) does not receive within
the thirty (30)-day period specified above a Purchase Notice in respect of all
(but not less than all) of the Transfer Shares; or (ii) receives one or more
Purchase Notices but does not agree to transfer all (but not less than all) of
the Transfer Shares on the material terms and conditions set forth in such
Purchase Notice that is, in the reasonable discretion of the Transferring
Shareholder, most favorable to the Transferring Shareholder (the “Most Favorable
Purchase Notice”), the Transferring Shareholder may, subject to compliance with
the provisions of Section 5.1, Section 5.3, Section 5.4 and Section 5.5,
transfer to a purchaser or purchasers at any time within one hundred thirty-five
(135) days following the Notice Date all (but not less than all) of the Transfer
Shares. If such transfer to a purchaser or purchasers pursuant to the
immediately proceeding sentence shall be effected after the Transferring
Shareholder shall have refused an offer made in the Most Favorable Purchase
Notice, then such subsequent transfer shall be at a price and on terms that are
no less favorable to the Transferring Shareholder than those specified by the
Most Favorable Purchase Notice. If the Transfer Shares are not transferred to a
purchaser or purchasers for any reason within one hundred thirty-five (135) days
following the Notice Date then such Transfer Shares may be transferred only by
again complying with all of the terms and procedures set forth in this
Section 5.2.

(e) In the event that, pursuant to a Purchase Notice, a Transferring Shareholder
agrees to transfer all (but not less than all) the Transfer Shares on the
material terms and conditions set forth in the Most Favorable Purchase Notice,
the closing for such transaction shall take place at a time and place reasonably
acceptable to the Transferring Shareholder and the Offering Person that had
delivered such Purchase Notice; provided that such closing shall not occur more
than one hundred and twenty (120) days after the Notice Date. If the Transfer
Shares are not transferred to such Offering Person within such one hundred and
twenty- (120) day period, then such Transfer Shares may be transferred only by
again complying with all of the terms and procedures set forth in this
Section 5.2.

 

24



--------------------------------------------------------------------------------

(f) Notwithstanding anything herein to the contrary, the terms and conditions of
this Section 5.2 will not apply to: (i) transfers of Equity Securities by a
Shareholder to a Permitted Transferee; (ii) the exercise of the drag-along
rights pursuant to Section 5.4 below after the second anniversary of the Closing
Date; (iii) transfers by any Shareholder of any or all Equity Securities owned
by such Shareholder (A) under Rule 144 of the Securities Act (as such rule may
be amended from time to time or any similar rule or regulation enacted after the
date of this Agreement), other than sales under Rule 144(k) of the Securities
Act (as such rule may be amended from time to time) or any similar provision,
rule or regulation enacted after the date of this Agreement which, upon
compliance with its non-affiliate and holding period requirements, terminates
the volume, manner or other restrictions set forth in Rule 144 of the Securities
Act, or (B) in a Registered Offering; (iv) the exercise of the call rights
pursuant to Section 5.5; or (v) transfers pursuant to Article IX of the Stock
Purchase Agreement, Section 7.2 of the Stock Purchase Agreement, or any Stock
Pledge Agreement.

Section 5.3 Tag-Along Rights.

(a) If a Shareholder proposes to transfer any of its Equity Securities,
including in accordance with the provisions of Section 5.2(d) or Section 5.2(e),
such Shareholder (the “Selling Shareholder”) shall give written notice (a
“Transfer Notice”) of such proposed transfer to the other Shareholders holding
Equity Securities (the “Other Shareholders”) at least sixty (60) days prior to
the consummation of such proposed transfer, setting forth: (i) the number of
Equity Securities proposed to be transferred; (ii) the consideration to be
received by the Selling Shareholder for such Equity Securities; (iii) the
identity of the proposed transferee; (iv) the date of the proposed transfer;
(v) the date on which the Transfer Notice was sent; (vi) any other material
terms and conditions of the proposed transfer (other than, in cases where CVC or
any of its Permitted Transferees is the Selling Shareholder, terms and
conditions relating to the disposition or voting of Equity Securities or the
management of the Company after the consummation of the transfer that may
benefit CVC or any of its Permitted Transferees or by which CVC or any of its
Permitted Transferees may be bound); and (vii) that each such Other Shareholder
shall have the right to elect to transfer up to its Pro Rata Portion of such
Equity Securities.

(b) Upon delivery of a Transfer Notice, each Other Shareholder may elect to
transfer up to the Pro Rata Portion of its Equity Securities pursuant to the
same terms and conditions, including price per Equity Security (including with
respect to non-voting Equity Securities), applicable to the Equity Securities of
the Selling Shareholder (other than, in cases where CVC or any of its Permitted
Transferees is the Selling Shareholder, terms and conditions relating to the
disposition or voting of Equity Securities or the management of the Company
after the consummation of the transfer that may benefit CVC or any of its
Permitted Transferees or by which CVC or any of its Permitted Transferees may be
bound), by sending written notice to the Selling Shareholder within thirty
(30) days following the sending of the Transfer Notice, indicating its election
to transfer up to the Pro Rata Portion of its Equity Securities in the same
transaction, in which case the number of Equity Securities to be sold by the
Selling Shareholder shall be reduced by such amount (if necessary). If any Other
Shareholder has not indicated a desire to transfer all of its Pro Rata Portion
of its Equity Securities permitted to be sold pursuant to this Section 5.3,
within such thirty (30)-day period, then such Other Shareholder shall be deemed
not to have exercised its rights under this Section 5.3. Following

 

25



--------------------------------------------------------------------------------

the expiration of the thirty (30)-day period specified above, each of the
Selling Shareholder and each electing Other Shareholder, concurrently with the
Selling Shareholder, shall be permitted to transfer to the transferee set forth
in the Transfer Notice, on the terms and conditions set forth in the Transfer
Notice, such number of Equity Securities determined in accordance with this
Section 5.3.

(c) The closing of the sale of the Selling Shareholder’s Equity Securities to
the prospective purchaser hereunder shall be conditioned on the simultaneous
purchase by such purchaser of the Pro Rata Portion of Equity Securities from
each electing Other Shareholder. Notwithstanding the foregoing, in the event any
electing Other Shareholder breaches any obligation it may have under this
Section 5.3 or, in the event that any representation and warranty of any
electing Other Shareholder contained in the purchase agreement with the
prospective purchaser is not true and correct as of the date made or as of the
proposed closing date or the electing Other Shareholder shall fail to perform
any covenant or agreement contained in such agreement or the electing Other
Shareholder shall otherwise breach its obligations under such agreement and, in
each case, such misrepresentation, breach or failure to perform such covenant or
agreement results in the nonsatisfaction of a condition precedent to such
agreement (and the prospective purchaser does not waive such condition
precedent), the Selling Shareholder shall be free to transfer its Equity
Securities to the prospective purchaser without liability to the electing Other
Shareholder under this Agreement and such sale shall not limit or waive in any
respect any claim, right or cause of action that the Selling Shareholder may
have against such electing Other Shareholder in respect of such breach.
Furthermore, the Selling Shareholder shall not be obligated to consummate the
transfer of Equity Securities contemplated by an agreement between the Selling
Shareholder and a prospective purchaser if, pursuant to the terms and conditions
of such agreement, the Selling Shareholder is not obligated to do so and, in the
event the Selling Shareholder elects not to consummate a transfer which it is
not obligated to consummate as provided in this sentence, the Selling
Shareholder shall have no liability to any other Shareholder (which term
includes, without limitation, any electing Other Shareholder).

(d) Without limiting the generality of the other provisions of this Section 5.3,
in the event that the Selling Shareholder intends to transfer its Equity
Securities pursuant to an IPO (it being specified that nothing in this Agreement
shall be deemed to give any Shareholder a right to cause the Company to
undertake or participate in a Registered Offering), the Selling Shareholder
shall include such information in the Transfer Notice. In such event the
underwriter or underwriters of such IPO shall be selected by CVC, and the right
of any electing Other Shareholder to transfer its Equity Securities pursuant to
Section 5.3(b) shall be conditioned upon such electing Other Shareholder’s
participation in the underwriting of such IPO, acceptance of the underwriter or
underwriters selected by CVC, the inclusion of such electing Other Shareholder’s
Equity Securities in the underwriting, and such electing Other Shareholder’s
compliance with all applicable Laws and stock exchange regulations. All
Shareholders proposing to transfer their Equity Securities pursuant to such IPO
shall enter into an underwriting agreement in customary form with the
underwriter or underwriters selected by the CVC (including, in particular, the
entering into Lock-Up Agreements). Notwithstanding any other provision of this
Section 5.3, if the underwriter advises the Selling Shareholder that marketing
factors require a limitation of the number of Equity Securities underwritten,
then the Selling Shareholder shall so

 

26



--------------------------------------------------------------------------------

advise all electing Other Shareholders, and the number of Equity Securities that
may be included in the IPO by the Selling Shareholder and each electing Other
Shareholders shall be reduced by a ratio equal to the ratio of the number of
Equity Securities thereby withdrawn from the IPO to the total number of Equity
Securities included in such IPO prior to such withdrawal.

(e) Notwithstanding anything to the contrary contained herein, the terms and
conditions of this Section 5.3 shall not apply to: (i) transfers of Equity
Securities by a Shareholder to a Permitted Transferee; (ii) transfers of Equity
Securities in a Registered Offering other than an IPO; (iii) the exercise of the
call rights pursuant to Section 5.5; (iv) transfers pursuant to Article IX of
the Stock Purchase Agreement, Section 7.2 of the Stock Purchase Agreement, or
any Stock Pledge Agreement; or (v) transfers by any Shareholder of any or all
Equity Securities owned by such Shareholder under Rule 144 of the Securities Act
(as such rule may be amended from time to time or any similar rule or regulation
enacted after the date of this Agreement), other than sales under Rule 144(k) of
the Securities Act (as such rule may be amended from time to time) or any
similar provision, rule or regulation enacted after the date of this Agreement
which, upon compliance with its non-affiliate and holding period requirements,
terminates the volume, manner or other restrictions set forth in Rule 144 of the
Securities Act.

Section 5.4 Drag-Along Rights. In the event that CVC wishes to transfer Equity
Securities Controlled by it and its Permitted Transferees representing 50.1% or
more of the voting power of outstanding Equity Securities to one or more
transferees (whether by merger or otherwise) other than to a Permitted
Transferee, and said transferee or transferees desire to acquire 50.1% or more
of the outstanding Equity Securities in the Company Controlled by CVC and CVC’s
Permitted Transferees upon the same terms and conditions as agreed to with CVC,
then, at CVC’s sole discretion, CVC may cause one or more other Shareholders
(the “Dragged Shareholders”) to transfer all of its or their Equity Securities
to said transferee or transferees (or to vote such Equity Securities in favor of
any merger or other transaction which would effect a transfer of such Equity
Securities and to waive its appraisal or dissenters’ rights with respect to such
transaction) at the same price (including with respect to non-voting Equity
Securities) and on the same terms and conditions as agreed to by CVC, provided
that the Dragged Shareholders will have no obligation to make representations
and warranties or give indemnities regarding the condition of the Company
(provided that any drag along rights exercised against any Additional
Shareholder or the Centel Shareholders shall only be exercised on a
proportionate basis against all Additional Shareholders and the Centel
Shareholders). In such case, CVC shall give written notice of such transfer to
each other Shareholder the Equity Securities of which CVC intends to cause to be
transferred pursuant to this Section 5.4 at least forty-five (45) days prior to
the consummation of such transfer or vote, setting forth: (i) the consideration
to be received by the Shareholders; (ii) the identity of the transferee or
transferees; (iii) the date of the proposed transfer; and (iv) any other
material terms and conditions of the proposed transfer.

Section 5.5 CVC Call.

(a) Prior to the fourth anniversary of the Closing Date, CVC (and/or its
Permitted Transferee(s)) shall have the right, during the thirty (30) day period
immediately following a Termination Event with respect to a Non-CVC Shareholder
or a Replacement Event with respect to the Shalom Shareholders, to notify such
Non-CVC Shareholder or the Shalom Shareholders,

 

27



--------------------------------------------------------------------------------

as the case may be, of CVC’s (and/or its Permitted Transferees’) intention to
purchase from such Non-CVC Shareholder and its Permitted Transferees or the
Shalom Shareholders and any Persons (other than natural Persons) Controlled by
them (the “Called Shareholders”), and upon the exercise of such right, such
Called Shareholders shall transfer to CVC (and/or its Permitted Transferee(s)),
in each case in the manner and subject to the terms and conditions set forth
herein, all (but not less than all) of the Equity Securities Controlled by such
Called Shareholders at a price determined pursuant to Section 5.5(b) (the
“Called Securities”). CVC (and/or its Permitted Transferee(s)) shall exercise
such right by delivering to the Called Shareholders a written notice (the “Call
Notice”) specifying its intent to purchase Called Securities, the date as of
which such right is to be exercised (the “Call Closing Date”) (which date shall
not be later than the ninetieth (90th) day after the date of delivery of such
Call Notice, provided, however, that notwithstanding anything set forth in the
Call Notice, CVC shall have the right (upon the giving of notice to the Calling
Shareholders) to postpone the Call Closing Date to a date that is not later than
the thirtieth (30th) day following the date of determination of the Called
Securities Purchase Price), and the number of Equity Securities to be
transferred to each of CVC and any Permitted Transferee(s). CVC shall also give
a copy of such Call Notice to the Company and the Calling Shareholders. The date
on which such Call Notice is sent by CVC to the Called Shareholders is
hereinafter referred to as the “Call Notice Date.” The occurrence of a
Termination Event with respect to a Shalom Shareholder shall entitle CVC (and/or
its Permitted Transferees) to exercise the purchase option set forth in this
Section 5.5 with respect to all or any of the Shalom Shareholders, at the option
of CVC, and all (but not less than all) of the Equity Securities Controlled by
the Shalom Shareholders in respect of which the option is exercised.

(b) CVC and the Called Shareholders agree to negotiate in good faith the value
of the Called Securities (the “Called Securities Purchase Price”) for twenty
(20) days after the Call Notice Date. If CVC and the Called Shareholders fail to
agree upon the Called Securities Purchase Price within such time, CVC and the
Called Shareholders shall cause the Company to designate a nationally recognized
investment banking firm that is not an Affiliate of any Shareholders (the
“Appraiser”) to determine the Called Securities Purchase Price. The Appraiser
shall determine the Called Securities Purchase Price within twenty (20) Business
Days after the date on which CVC shall have engaged the Appraiser. Each of CVC
and the Called Shareholders shall cooperate in good faith with the Appraiser and
provide the Appraiser with reasonable access to information in connection with
the determination of the Called Securities Purchase Price, and the Appraiser
will be instructed to render a written valuation as promptly as practicable (but
in any event within twenty (20) Business Days of selection). All fees and
expenses relating to the work, if any, to be performed by the Appraiser shall be
borne by the Company. Any determination by the Appraiser shall be final, binding
and conclusive upon CVC and the Called Shareholders. Notwithstanding anything to
the contrary contained herein, no discount or premium shall be taken into
account in valuing the Called Securities based on whether Called Securities are
voting or non-voting. Upon the determination of the Called Securities Purchase
Price: (i) in the event such Called Securities Purchase Price was determined by
an Appraiser, CVC shall promptly give the Company written notice of the Called
Securities Purchase Price and shall within five (5) days following the date of
determination of the Called Securities Purchase Price, notify the Calling
Shareholders either: (A) of the Called Securities Purchase Price (in which case
CVC shall be

 

28



--------------------------------------------------------------------------------

deemed to have definitively elected to purchase the Called Securities, subject
to the rights of the Called Shareholders set forth in Section 5.5(c) and
Section 5.5(d) and the rights of the Company set forth in Section 5.5(e)) or
(B) of its election not to purchase the Called Securities (in which case the
Calling Shareholders shall have no right to purchase the Called Securities
pursuant to Section 5.5(c) and Section 5.5(d)); and (ii) in the event such
Called Securities Purchase Price was not determined by an Appraiser, CVC shall
promptly give the Calling Shareholders and the Company written notice of the
Called Securities Purchase Price (in which case CVC shall be deemed to have
definitively elected to purchase the Called Securities, subject to the rights of
the Called Shareholders set forth in Section 5.5(c) and Section 5.5(d) and the
rights of the Company set forth in Section 5.5(e)).

(c) In the event that CVC delivers a Call Notice, each Shareholder other than
the Called Shareholders, CVC and its Permitted Transferees (the “Calling
Shareholders”) may elect to purchase its Pro Rata Portion of the Called
Securities pursuant to the same terms and conditions applicable to CVC (and/or
its Permitted Transferees), subject to CVC’s right to elect not to purchase the
Called Securities under the last sentence of Section 5.5(b). In such case, each
Calling Shareholder shall have fifteen (15) days following the date of
determination of the Called Securities Purchase Price and the notification of
such Called Securities Purchase Price to the Calling Shareholders to give CVC a
binding, irrevocable written offer to purchase its Pro Rata Portion of the
Called Securities on the same terms applicable to CVC (and/or its Permitted
Transferee(s)).

(d) On the Call Closing Date, subject to the consummation of CVC’s (and/or its
Permitted Transferee(s)’) acquisition of the Called Securities, each Calling
Shareholder exercising its right to participate in the purchase of the Called
Securities in the manner described in Section 5.5(c) shall pay CVC (and/or its
Permitted Transferee(s)), against delivery of such Calling Shareholder’s Pro
Rata Portion of the Called Securities, the value of such Shareholder’s Pro Rata
Portion of the Called Securities by wire transfer of immediately available funds
to an account designated prior to the Call Closing Date by CVC. For purposes of
this subsection, the value of a Shareholder’s Pro Rata Portion of the Called
Securities shall mean an amount equal to (X) (1) the Called Securities Purchase
Price divided by (2) the total number of Called Securities multiplied by
(Y) such Shareholder’s Pro Rata Portion of the Called Securities.

(e) Notwithstanding the foregoing, in the event that CVC delivers a Call Notice,
the Company may elect to purchase all (but not less than all) the Called
Securities (thereby excluding any participation in such purchase by CVC or the
Calling Shareholders) pursuant to the same terms and conditions applicable to
CVC (and/or its Permitted Transferees). In such case, the Company shall have
fifteen (15) days following the date of determination of the Called Securities
Purchase Price to (i) give the Called Shareholders a binding, irrevocable
written offer to purchase all the Called Securities on the same terms and
conditions applicable to CVC (and/or its Permitted Transferee(s)) and (ii) give
notice to CVC and the Calling Shareholders of its intention to exercise its
right to purchase all the Called Securities pursuant to this Section 5.5(e). The
consummation of the purchase of the Called Securities by the Company shall occur
on a date to be agreed by the Company and the Called Shareholders, provided that
such date may not be later than the thirtieth (30th) day following the date of
determination of the Called Securities Purchase Price.

 

29



--------------------------------------------------------------------------------

Section 5.6 Closing Transactions. In the event the Offering Persons receive an
Offer Notice pursuant to Section 5.2, the Other Shareholders receive a Transfer
Notice pursuant to Section 5.3, the Dragged Shareholders receive a notice
pursuant to Section 5.4, the Called Shareholders receive a Call Notice pursuant
to Section 5.5, each Offering Person (with respect to Section 5.2), each Other
Shareholder (with respect to Section 5.3), each Dragged Shareholder (with
respect to Section 5.4) or each Called Shareholder as the case may be, agrees to
use its commercially reasonable efforts, in good faith and in a timely matter,
to take, or cause to be taken, all Necessary Actions and to do, or cause to be
done, all things reasonable necessary, proper or advisable, under applicable Law
(including, without limitation, to ensure that all appropriate requirements of
Law are met and all Consents of third Persons are obtained, in each case, with
respect to the transfer by such Offering Person, Other Shareholder, Dragged
Shareholder, Called Shareholders or Centel Shareholders as the case may be), to
consummate the proposed transactions contemplated by Sections 5.2, 5.3, 5.4 or
5.5, as the case may be. All reasonable costs and expenses incurred by Offering
Persons, Other Shareholders, Dragged Shareholders, Called Shareholders, Centel
Shareholders or the Company, as the case may be, in connection with a transfer
made pursuant to Sections 5.2, 5.3, 5.4 or 5.5 (including, without limitation,
all costs and disbursements, finders’ fees or brokerage commissions but
excluding the fees and disbursements of counsel which shall be borne
independently by each Offering Person, Other Shareholder, Dragged Shareholder,
Called Shareholders, Centel Shareholders or the Company, as the case may be), or
to be paid by Offering Persons, Other Shareholders, Dragged Shareholders, Called
Shareholders or Centel Shareholders as provided for in the relevant purchase
agreement, shall be allocated pro rata among the Offering Persons, Other
Shareholders, Dragged Shareholders, Called Shareholders or Centel Shareholders
as the case may be, based upon the number of Equity Securities sold by each such
Shareholder.

ARTICLE VI

ADDITIONAL AGREEMENTS OF THE PARTIES

Section 6.1 Further Assurances. From time to time, at the reasonable request of
any other Party hereto and without further consideration, each Party hereto
shall execute and deliver such additional documents and take all such further
action as may be necessary or appropriate to consummate and make effective, in
the most expeditious manner practicable, the transactions that this Agreement
contemplates will be consummated or undertaken by such Party.

Section 6.2 Company Covenant. The Company agrees that wherever it is provided
herein that any Shareholder shall, or shall take Necessary Action to, cause the
Company to take, or refrain from taking, any action, then the Company shall
take, or refrain from taking, such action.

Section 6.3 No Conflict with Indenture. Notwithstanding anything set forth
herein, none of the Parties shall be required to take any action that would
otherwise be required by this Agreement that would give rise to a default or
breach under: (i) the Indenture, dated as of August 25, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), between
Intcomex, Inc., as issuer, Software Brokers of America, Inc., a Florida
corporation, Intcomex Holdings, LLC, a Delaware limited liability company, and
Intcomex Holdings SPC-I, LLC, a Delaware limited liability company, as
Guarantors, and The Bank of

 

30



--------------------------------------------------------------------------------

New York, a New York banking association, as trustee; or (ii) any bonds issued
under, or any other document or agreement entered into pursuant to, the
Indenture or (iii) any other financing of the Company or its Subsidiaries.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Termination. This Agreement shall automatically terminate and be of
no further force or effect upon the earliest to occur of: (i) the moment
immediately following a Change of Control; and (ii) the date on which the Shalom
Shareholders own Equity Securities representing less than 15% of the aggregate
voting power of all outstanding Equity Securities; provided that Section 4.2(d),
Section 4.2(e) and Article VII shall survive any termination of this Agreement
indefinitely; provided, further, that if this Agreement terminates on or after
the fourth anniversary of the Closing Date (other than as a result of transfers
of Equity Securities giving rise to a Change of Control in connection with which
CVC has delivered a Transfer Notice prior to the fourth anniversary of the
Closing Date), Section 4.2(a), Section 4.2(b) and Section 4.2(c) shall survive
such termination indefinitely; provided, further, that (a) if this Agreement
terminates prior to an IPO, each Centel Shareholder’s rights and obligations,
and each Other Shareholder’s obligations in respect of each Centel Shareholder,
under Section 5.3 shall survive any termination of this Agreement, with such
survival to terminate upon the earlier of (i) the occurrence of an IPO and
(ii) the exchange of all of the non-voting Equity Securities Controlled by such
Centel Shareholder (and any Permitted Transferee or Permitted Assignee thereof)
for voting Equity Securities and (b) the provisions of Section 1.1, Section 5.6
and Article VII shall survive the termination of this Agreement to the extent,
and for so long as, necessary to effectuate the intent of clauses (a) and (b).

Section 7.2 Shalom Shareholders Indemnity. Each and all of the Shalom
Shareholders, jointly and severally, agree to protect, indemnify, hold harmless
and defend CVC (and any Permitted Transferee thereof), and its respective
officers, directors, members, partners, employees, agents, representatives and
permitted assigns from and against (and pay the full amount of) any and all
losses, liabilities, actions, damages or injuries, claims, demands, judgments,
costs, expenses, suits or proceedings, including appeals, which are incurred by
CVC (and any Permitted Transferee thereof) and its officers, directors, members,
partners, employees, agents, representatives and permitted assigns and which are
caused by, result from, arise out of or occur in connection with (i) any breach
by any Shalom Shareholder of its obligations under Section 4.4(a), 4.4(b) or
4.4(c) or (ii) any breach by the Shalom Entities of their obligations hereunder.

Section 7.3 Notices. All notices or other communications hereunder shall be
deemed to have been duly given and made if in writing and if served by personal
delivery upon the Party for whom it is intended, if delivered by registered or
certified mail, return receipt requested, or by a national courier service, or
if sent by facsimile; provided that the facsimile is promptly confirmed by
written confirmation by registered mail thereof, to the person at the address
set forth below, or such other address as may be designated in writing
hereafter, in the same manner, by such person:

 

31



--------------------------------------------------------------------------------

(a)

   If to Michael Shalom, to Isaac Shalom, to Shalom 1 LLLP, to Shalom 3 LLLP or
to any Additional Shareholder, to:    Intcomex Holdings, LLC.    3505 N.W. 107th
Avenue    Miami, Florida 33178    facsimile: (305) 477-7565    with a copy to:
   Neal, Gerber & Eisenberg LLP    2 N. LaSalle Street    Suite 2200    Chicago,
Illinois 60602    facsimile: (312) 269-1747    Attention: Scott J. Bakal

(b)

   If to Anthony Shalom, to:    Intcomex Holdings, L.L.C.    3505 N.W. 107th
Avenue    Miami, Florida 33178    facsimile: (305) 477-7565    with a copy to:
   Neal, Gerber & Eisenberg LLP    2 N. LaSalle Street    Suite 2200    Chicago,
Illinois 60602    facsimile: (312) 269-1747    Attention: Scott J. Bakal

(c)

   If to CVC, to:    Citigroup Venture Capital International    731 Lexington
Avenue, 21st floor    New York, New York 10022    facsimile: (212) 793-2799   
Attention: Enrique Bascur    with a copy to:    Cleary Gottlieb Steen & Hamilton
LLP    One Liberty Plaza    New York, New York 10006    facsimile: (212)
225-2864    Attention: Jeffrey D. Karpf    and

 

32



--------------------------------------------------------------------------------

(d)

   If to the Centel Shareholders’ Representative or any Centel Shareholder, to:
   Prosperidad 32    Mexico D.F. 11800, MEXICO    Facsímile: 011 (52-55)
5277-9955    Attention: Harry Luchtan    with a copy to:    Rasco, Reininger,
Perez, & Esquenazi, P.L.    283 Catalonia Avenue, 2nd Floor    Coral Gables,
Florida 33134-6700    Attention: Salomon B. Esquenazi, Esq.    Facsimile No.:
(305) 476-7102    and    NDA Najera Danieli & Asocs., S. de R.L.    199
Monterrey Ave.    México City, D.F. 06700 Mexico    Attention: Juan A. Najera,
Esq.    Facsimile No.: (52-55) 5265-1730

(e)

   If to the Company, to:    3505 N.W. 107th Avenue    Miami, Florida 33178   
facsimile: (305) 477-7565    Attention: Chair of the Board of Directors;
President

Any notice given by mail shall be effective when received.

Section 7.4 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

Section 7.5 Entire Agreement. This Agreement (including any Schedules and
Exhibits hereto) contains the entire agreement among the Parties with respect to
the subject matter hereof and supersedes all prior agreements and understandings
(including the Letter of Interest), oral or written, with respect to such
matters. For the avoidance of doubt and without prejudicing any rights under
this Agreement, each Party, for itself and its successors and assigns, releases,
and shall cause its Affiliates and their respective successors and assigns to
release, the other Parties and their respective Affiliates and each of their
respective successors and assigns from any and all claims arising out of the
Letter of Interest whether arising prior to, on or after the date hereof and all
obligations and liabilities under the Letter of Interest are hereby discharged.

 

33



--------------------------------------------------------------------------------

Section 7.6 Governing Law; Submission to Jurisdiction; Selection of Forum. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES AND RENOUNCES
THE JURISDICTION OF ANY MEXICAN COURT AND AGREES THAT IT SHALL BRING ANY ACTION
OR PROCEEDING IN RESPECT OF ANY CLAIM ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTAINED IN OR CONTEMPLATED BY THIS AGREEMENT,
WHETHER IN TORT OR CONTRACT OR AT LAW OR IN EQUITY, EXCLUSIVELY IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR, IF SUCH COURT
DOES NOT HAVE SUBJECT MATTER JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW
YORK FOR THE COUNTY OF NEW YORK (THE “CHOSEN COURTS”). EACH PARTY
(I) IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE CHOSEN COURTS, (II)
WAIVES ANY OBJECTION, TO THE FULLEST EXTENT PERMITTED BY LAW, TO LAYING VENUE IN
ANY SUCH ACTION OR PROCEEDING IN THE CHOSEN COURTS, (III) WAIVES ANY OBJECTION,
TO THE FULLEST EXTENT PERMITTED BY LAW, THAT THE CHOSEN COURTS ARE AN
INCONVENIENT FORUM OR DO NOT HAVE JURISDICTION OVER ANY PARTY HERETO, (IV)
AGREES THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING IN THE MANNER PROVIDED IN SECTIONS 7.3 (NOTICES) AND 7.7
(SERVICE OF PROCESS) OF THIS AGREEMENT OR IN SUCH OTHER MANNER AS MAY BE
PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND (V) AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY APPLICABLE LAW.

Section 7.7 Service of Process. Each Centel Shareholder hereby irrevocably
appoints CT Corporation, in New York, New York (the “Process Agent”), with an
office on the date hereof at 111 Eighth Avenue, New York, NY 10011, as its agent
and true and lawful attorney-in-fact in its name, place and stead to accept on
behalf of such Centel Shareholder, service of copies of the summons and
complaint and any other process which may be served in any such suit, action or
proceeding brought in the State of New York (it being understood that the
foregoing shall not limit any requirement in this Agreement to deliver notices
in accordance with Section 7.3), and such Centel Shareholder agrees that the
failure of the Process Agent to give any notice of any such service of process
to such Centel Shareholder shall not impair or affect the validity of such
service or, to the extent permitted by applicable law, the enforcement of any
judgment based thereon. Such appointment shall be irrevocable until the date
that is one (1) year after such Centel Shareholder ceases to be a Shareholder of
the Company (the “Appointment Period”), except that if for any reason the
Process Agent appointed hereby ceases to act as such, such Centel Shareholder
will, by an instrument reasonably satisfactory to the Company, appoint another
Person in the Borough of Manhattan, New York as such Process Agent for the
duration of the Appointment Period subject to the approval (which approval shall
not be unreasonably withheld) of the Company. Each Centel Shareholder hereby
further

 

34



--------------------------------------------------------------------------------

irrevocably consents to the service of process in any suit, action or proceeding
in said courts by the mailing thereof by the Company by registered or certified
mail, postage prepaid, at its address set forth in Section 7.3 for the duration
of the Appointment Period. Each Centel Shareholder covenants and agrees that it
shall take any and all reasonable action, including the execution and filing of
any and all documents, that may be necessary to continue the designation of a
Process Agent pursuant to this Section in full force and effect for the duration
of the Appointment Period and to cause the Process Agent to act as such.

Section 7.8 Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 7.9 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof unless such
invalidity or unenforceability, after taking into account the mitigation
contemplated by the next sentence, deprives a Party of a material benefit
contemplated by this Agreement. If any provision of this Agreement, or the
application thereof to any Person or any circumstance, is invalid or
unenforceable: (a) subject to, in the case of the Restrictive Covenants, the
provisions of Section 4.2(e), a suitable and equitable provision shall be
substituted therefor in order to carry out, as far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision;
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

Section 7.10 Assignment. Other than as expressly permitted or required by this
Agreement, no Party may assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of the other Parties,
except that the Company may engage in collateral assignments to the financing
sources (and their assignees) providing financing to the Company and/or its
Subsidiaries in connection with the transactions contemplated by the Stock
Purchase Agreement (and their assignees). Any assignment or transfer in
violation of this Section 7.10 shall be null and void ab initio.

Section 7.11 Parties in Interest; No Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the Parties and their
respective successors and permitted assigns. Nothing in this Agreement, express
or implied, is intended to confer upon any Person other than the Parties or
their successors and permitted assigns, any rights or remedies under or by
reason of this Agreement.

Section 7.12 Judgment Currency. Each reference to U.S. dollars in this Agreement
is of the essence, and the obligations of any Shareholders under this Agreement
to make payment in U.S. dollars shall not be discharged or satisfied by any
currency or recovery pursuant to any judgment expressed in or converted into any
other currency or in another place except to the extent to which such tender or
recovery shall result in the effective receipt by the Company of the full amount
of Dollars expressed to be payable

 

35



--------------------------------------------------------------------------------

hereunder, and each Shareholder shall indemnify the Company (as an alternative
or additional cause of action) for the amount (if any) by which such effective
receipt shall fall short of the full amount of Dollars expressed to be payable
hereunder and such obligation to indemnify shall not be affected by judgment
being obtained for any other sums due hereunder.

Section 7.13 Amendment and Waiver. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by: (i) CVC and (ii) such number of Non-CVC
Shareholders that Control Equity Securities representing (without duplication)
more than 50% of the aggregate number of outstanding Equity Securities
Controlled by all Non-CVC Shareholders, or in the case of a waiver, by the Party
or Parties against whom the waiver is to be effective, it being specified that a
waiver by such number of Non-CVC Shareholders that Control Equity Securities
representing (without duplication) more than 50% of the aggregate number of
outstanding Equity Securities Controlled by Non-CVC Shareholders shall
constitute a valid waiver by all Non-CVC Shareholders; provided that, unless all
of the non-voting Equity Securities Controlled by such Centel Shareholder (and
any Permitted Transferee thereof) are exchanged for voting Equity Securities, no
amendments shall be made (i) to the final proviso of Section 7.1 or (ii) that
would disproportionately and adversely affect the Equity Securities held by the
Centel Shareholders, without the consent of Centel Shareholders representing
more than 50% of the aggregate number of outstanding Equity Securities
Controlled by the Centel Shareholders; provided further that, in the event of
any amendment to Section 5.3 without the consent of Centel Shareholders
representing more than 50% of the aggregate number of outstanding Equity
Securities Controlled by the Centel Shareholders, each Centel Shareholder’s
rights and obligations, and each other Shareholder’s rights and obligations in
respect of such Centel Shareholder, under Section 5.3 shall not be amended
unless all of the non-voting Equity Securities Controlled by such Centel
Shareholder (and any Permitted Transferee thereof) are exchanged for voting
Equity Securities. No failure or delay by any Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

Section 7.14 Additional Shareholders’ Representatives. (a) Each of the
Additional Shareholders and its Permitted Transferees irrevocably appoints
Michael Shalom (and, in the event Michael Shalom is unable or unwilling to
serve, Isaac Shalom), as its agent and attorney-in-fact (the “Additional
Shareholders’ Representative”), to take any action required or permitted to be
taken by the Additional Shareholders and their Permitted Transferees under the
terms of this Agreement, including, without limiting the generality of the
foregoing, the giving and receipt of any notices to be delivered or received by
or on behalf of the Additional Shareholders and their Permitted Transferees, the
payment of expenses relating to the transactions contemplated by this Agreement,
and (subject to Section 7.13) the right to waive, modify or amend any of the
terms of this Agreement, and agree to be bound by any and all actions taken by
the Additional Shareholders’ Representative on behalf of the Additional
Shareholders and their Permitted Transferees. If neither Michael Shalom nor
Isaac Shalom are willing and able to serve as the Additional Shareholders’
Representative, a substitute representative shall be appointed by Additional
Shareholders and their Permitted Transferees holding a majority of the voting
power of all Equity Securities held by Additional Shareholders and their
Permitted Transferees. In the event of a replacement

 

36



--------------------------------------------------------------------------------

of an Additional Shareholders’ Representative, the Additional Shareholders’
Representative that is being replaced shall promptly notify CVC, the Shalom
Shareholders and the Company of such change, and until such notification, the
Additional Shareholders’ Representative that is being replaced shall be deemed
to be the Additional Shareholders’ Representative in any dealings with CVC, the
Shalom Shareholders or the Company under this Agreement.

(b) CVC, the Shalom Shareholders and the Company, respectively, shall be
entitled to rely exclusively upon any communications or writings given or
executed by the Additional Shareholders’ Representative and shall not be liable
in any manner whatsoever for any action taken or not taken in reliance upon the
actions taken or not taken or communications or writings given or executed by
such Additional Shareholders’ Representative. CVC, the Shalom Shareholders and
the Company shall be entitled to disregard any notices or communications given
or made by the Additional Shareholders or their Permitted Transferees or any
party or parties on their behalf, as the case may be, unless given or made
through the Additional Shareholders’ Representative.

Section 7.15 Centel Shareholders’ Representative. By virtue of their execution
of this Agreement, the Centel Shareholders shall be deemed to have irrevocably
constituted and appointed and, if necessary, delivered a separate written power
of attorney, duly executed, acknowledged and notarized, Harry Luchtan (in such
capacity the “Centel Shareholders’ Representative”), as their true and lawful
agent and attorney-in-fact to enter into any agreement in connection with the
transactions contemplated by this Agreement, to exercise all or any of the
powers, authority and discretion conferred on it under any such agreement, to
waive any terms and conditions of any such agreement, to give and receive
notices and communications, to agree to, negotiate, enter into settlements and
compromises of, and demand arbitration and comply with orders of courts and
awards of arbitrators with respect to such claims, and to take all actions
necessary or appropriate in the judgment of the Centel Shareholders’
Representative for the accomplishment of the foregoing. The Centel Shareholders
shall be bound by all actions taken by the Centel Shareholders’ Representative
in its capacity thereof. CVC, the Shalom Shareholders, the Additional
Shareholders and the Company, respectively, shall be entitled to rely on all
statements, representations and decisions of the Centel Shareholders’
Representative.

Section 7.16 Construction. This Agreement has been negotiated by the Parties and
their respective counsel in good faith and will be fairly interpreted in
accordance with its terms and without any strict construction in favor of or
against any Party.

Section 7.17 Specific Performance. The Parties hereto agree that the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that, in the event of breach by any Party, damages would not be
an adequate remedy and each of the other Parties shall be entitled to specific
performance and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity; and the Parties hereto
further agree to waive any requirement for the securing or posting of any bond
in connection with the obtaining of any such injunctive or other equitable
relief.

[Signature pages to follow.]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this agreement as of the date
first written above.

 

CO-INVESTMENT LLC VII (INTCOMEX)

By:

 

/s/ Enrique Bascur

Name:

  VP – Court Square Capital Limited

Title:

  SHALOM SHAREHOLDERS  

/s/ Anthony Shalom

  Anthony Shalom  

/s/ Michael Shalom

  Michael Shalom  

/s/ Isaac Shalom

  Isaac Shalom  

Shalom Holdings 1, LLLP

   

By:

 

Shalom Holdings 1, LLC

General Partner

     

By:

 

/s/ Michael Shalom

       

Michael Shalom

Sole Member and Manager

 

Shalom Holdings 3, LLLP

   

By:

 

Shalom Holdings 3, LLC

General Partner

     

By:

 

/s/ Michael Shalom

        Michael Shalom         Manager      

By:

 

/s/ Anthony Shalom

        Anthony Shalom         Sole Member



--------------------------------------------------------------------------------

ADDITIONAL SHAREHOLDERS

*

Benjamin Mizrachi

 

*

Naftali Mizrachi

 

*

Javier Martinez

 

*

Boris Vasquez

 

*

Jorge de Galvez

 

LUNIMAR, S.A.

 

By:

 

*

Name:

 

Title:

   

GONVAS ENTERPRISE, S.A.

 

By:

 

*

Name:

 

Title:

   

MARDEL HOLDINGS LIMITED

 

By:

 

*

Name:

 

Title:

 



--------------------------------------------------------------------------------

EMIBASHER SOCIEDAD ANONIMA

 

By:

 

*

Name:

 

Title:

 

ALBION CAPITAL CORP.

By:

 

/s/ Mauro Butelmann

Name:

  Mauro Butelmann

Title:

 

BOURNE TRADING INC.

By:

 

/s/ Hans Cristi Urzua

Name:

  Hans Cristi Urzua

Title:

 

*By:

 

/s/ Michael Shalom

  Michael Shalom, as representative of the Additional Shareholders



--------------------------------------------------------------------------------

CENTEL SHAREHOLDERS

/s/ Harry Luchtan

Harry Luchtan

**

Yehuda Azancot

**

Hector Yubeili Zegaib

**By:

 

/s/ Harry Luchtan

  Harry Luchtan, as representative of the Centel Shareholders

INTCOMEX, INC.

By:

 

/s/ Michael Shalom

Name:

  Michael Shalom

Title:

  President



--------------------------------------------------------------------------------

ANNEX A

THIRD AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION OF

INTCOMEX, INC.

Intcomex, Inc., a Delaware corporation, does hereby certify as follows:

1. The name of this corporation is Intcomex, Inc.

2. This corporation was originally incorporated on August 13, 2004. This
corporation previously filed with the Secretary of State of the State of
Delaware (i) a Certificate of Merger on August 20, 2004, (ii) an Amended and
Restated Certificate of Incorporation on August 30, 2004; (iii) a Certificate of
Correction on September 7, 2004 and (iv) a Second Amended and Restated
Certificate of Incorporation on April 26, 2005.

3. This Third Amended and Restated Certificate of Incorporation was duly adopted
by the Board of Directors of this corporation and adopted by the shareholders of
this corporation holding all of the outstanding shares of common stock of this
corporation in accordance with Sections 228, 242 and 245 of the General
Corporation Law of the State of Delaware.

4. Upon the filing of this Third Amended and Restated Certificate of
Incorporation, this corporation’s Certificate of Incorporation is hereby
amended, restated and integrated to read in its entirety as follows:

ARTICLE I

CORPORATE NAME

The name of this corporation (the “Corporation”) is Intcomex, Inc.

ARTICLE II

PURPOSE

The purpose of this Corporation is to engage in any lawful act or activity for
which a corporation may be organized under the Delaware General Corporation Law,
as amended (“DGCL”).

ARTICLE III

DEFINITIONS

Capitalized terms used herein are used as defined in this Certificate of
Incorporation or as defined elsewhere in this Certificate of Incorporation.

“Affiliate” means: (i) with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with such Person;
and (ii) with respect to any natural Person: (a) any parent, grandparent,
sibling, child or spouse of such natural Person, or any Person married to any
such Persons; (b) any trust established for the benefit of such natural Person
or any Affiliate of such natural Person; or (c) any executor or administrator of
the estate of such natural Person.

“Control”, and its correlative meanings, “Controlling” and “Controlled”, shall
mean the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, by virtue of being a Director or
officer of such Person, or otherwise.



--------------------------------------------------------------------------------

“Director” shall mean, with respect to a Person, any director, management
committee member, managing director, principal, partner or persons holding
comparable positions of such Person.

“Person” shall mean any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity.

ARTICLE IV

AUTHORIZED CAPITAL STOCK

1. This Corporation is authorized to issue [            ]1 shares, consisting of
(i) [            ]1 shares of common stock, par value one cent ($0.01) per share
(the “Common Stock”), and (ii) [            ] shares of preferred stock, par
value one cent ($0.01) per share (the “Preferred Stock”).

2. The shares of Preferred Stock may be issued from time to time in one or more
series. The Board of Directors is hereby vested with authority to fix by
resolution or resolutions the designation and the power, preferences and
relative, participating, optional or other special rights, and qualifications,
limitations, or restrictions thereof, including without limitation, the dividend
rate, conversion rights, redemption price and liquidation preference, of such
series of Preferred Stock, and to fix the number of shares constituting any such
series, and to increase or decrease the number of shares of any series of
Preferred Stock (but not below the number of shares thereof then outstanding).
In case the number of shares of any series shall be so decreased, the shares
constituting such decrease shall resume the status of undesignated shares of
Preferred Stock.

3. The number of shares designated as Common Stock may be increased or decreased
from time to time by a resolution or resolutions adopted by the Board of
Directors or any duly authorized committee thereof and in accordance with the
terms of this Certificate of Incorporation and the by-laws of the Corporation.

4. The powers, preferences and relative participating, optional or other special
rights and qualifications, limitations or restrictions of the Common Stock shall
be identical in all respects.

5. Except as otherwise provided by law, the provisions of this Certificate of
Incorporation shall not be modified, revised, altered or amended, repealed or
rescinded in whole or in part, without the approval of a majority of the votes
entitled to be cast by the holders of the Common Stock; provided, however, that
with respect to any proposed amendment of this Certificate of Incorporation
(including any certificate of designations relating to any series of Preferred
stock) that would alter or change the powers, preferences or special rights of
any series of Preferred Stock so as to affect such series adversely, the
approval of a majority of the votes entitled to be cast by the holders of the
series affected by the proposed amendment, voting separately as a class, shall
be obtained in addition to the approval of a majority of the votes entitled to
be cast by the holders of the Common Stock as herein provided. Any increase or
decrease (but not below the number of shares then outstanding) in the authorized
number of shares of any class or classes of stock of the Corporation, or
creation, authorization or issuance of any securities convertible into, or
warrants, options or similar rights to purchase, acquire or receive, shares of
any such class or classes of stock shall be deemed not to affect adversely the
powers, preferences or special rights of the shares of Preferred Stock.

6. In the event of any voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Corporation, subject to the rights, if any, of
the holders of any outstanding series of Preferred Stock or any class or series
of stock having a preference over the right to participate with the Common Stock
with respect to the distribution of assets of the Corporation upon such
dissolution, liquidation or winding up of the Corporation, the remaining assets
and funds of the Corporation shall be distributed pro rata to the holders of
Common Stock. For purposes of this Section, the voluntary sale, conveyance,
lease, exchange or transfer (for cash, shares of stock, securities or other
consideration) of all or substantially all of the assets of the Corporation or a
consolidation or merger of the Corporation with one or more other corporations
or other Persons (whether or not the Corporation is the corporation surviving
such consolidation or merger) shall not be deemed to be a liquidation,
dissolution or winding up, voluntary or involuntary.

 

--------------------------------------------------------------------------------

1

This number should account for the shares to be issued at the IPO.

 

2



--------------------------------------------------------------------------------

7. Except as stated in Article VIII, each holder of record of Common Stock shall
have one vote for each share of Common Stock which is outstanding in his, her or
its name on the books of the Corporation and which is entitled to vote.

8. Except as otherwise required by law, holders of any series of Preferred
Stock, shall be entitled only to such voting rights, if any, as shall expressly
be granted hereto by this Certificate of Incorporation (including any
certificate of designations relating to such series).

9. Subject to applicable law and rights, if any, of the holders of any
outstanding series of Preferred Stock, dividends may be declared and paid on the
Common Stock at such times and in such amounts as the Board of Directors in its
discretion shall determine.

10. The Corporation shall be entitled to treat the Person in whose name any
share of its stock is registered as the owner thereof for all purposes and shall
not be bound to recognize any equitable or other claim to, or interest in, such
share on the part of any other Person, whether or not the Corporation shall have
notice thereof, except as expressly provided by applicable law.

ARTICLE V

REGISTERED OFFICE AND REGISTERED AGENT

The street address of this Corporation’s registered office in the State of
Delaware is Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, New Castle County, Delaware 19808, and the name of its registered
agent at such office is Corporation Service Company.

ARTICLE VI

CORPORATE ADDRESS

This address of the principal office of this Corporation is 3505 NW 107th
Avenue, Miami, Florida 33178.

ARTICLE VII

MANAGEMENT OF CORPORATION

1. The Board of Directors shall have powers without the assent or vote of the
shareholders to make, alter, amend, change, add to or repeal the bylaws of this
Corporation (subject to any rights of the shareholders set forth in Section 109
of the DGCL); to fix and vary the amount to be reserved for any proper purpose;
to authorize and cause to be executed mortgages and liens upon all or any part
of the property of this Corporation; to determine the use and disposition of any
surplus or net profits; and to fix the times for the declaration and payment of
dividends, subject to clause 9 of Article IV.

2. The directors in their discretion may submit any contract or act for approval
or ratification at any annual meeting of the shareholders or at any meeting of
the shareholders called for the purpose of considering any such act or contract,
and any contract or act that shall be approved or be ratified by the vote of the
holders of a majority of the stock of this Corporation which is represented in
person or by proxy at such meeting and entitled to vote thereat (provided that a
lawful quorum of shareholders be there represented in person or by proxy) shall
be as valid and as binding upon this Corporation and upon all the shareholders
as though it had been approved or ratified by every shareholder of this
Corporation, whether or not the contract or act would otherwise be open to legal
attack because of directors’ interest, or for any other reason.

3. In addition to the powers and authorities hereinbefore or by statute
expressly conferred upon them, the directors are hereby empowered to exercise
all such powers and do all such acts and things as may be exercised or done by
this Corporation; subject, nevertheless, to the provisions of the statutes of
Delaware, of this Certificate of Incorporation, and to the bylaws of this
Corporation.

 

3



--------------------------------------------------------------------------------

ARTICLE VIII

ELECTION OF DIRECTORS

1. The number of directors of this Corporation shall be such as from time to
time shall be fixed by, or in the manner provided in, the bylaws.

2. At all elections of directors of the Corporation, a holder of any class or
series of stock then entitled to vote in such election shall be entitled to as
many votes as shall equal the number of votes which (but for this Article VIII
as to cumulative voting) such holder would be entitled to cast for the election
of directors with respect to such holder’s shares of stock multiplied by the
number of directors to be elected in the election of directors in which such
holder is entitled to vote, and each holder may cast all of such votes for a
single nominee for director or may distribute them among the number to be voted
for, or for any two or more of them as he may see fit.

ARTICLE IX

AMENDMENT

This Corporation reserves the right to amend or repeal any provisions contained
in this Certificate of Incorporation, or any amendment thereto, and any right
conferred upon the shareholders, directors and officers is subject to this
reservation.

ARTICLE X

SECTION 203

The Corporation hereby expressly elects not to be governed by Section 203 of the
DGCL.

ARTICLE XI

INDEMNIFICATION; LIMITATION OF DIRECTOR LIABILITY

1. This Corporation shall indemnify any officer or director, or any former
officer or director, to the full extent permitted by Section 145 of the DGCL.

2. The personal liability of the directors of this Corporation is hereby
eliminated to the fullest extent permitted by paragraph (7) of subsection (b) of
Section 102 of the DGCL.

3. If the DGCL is amended after the date of the filing of this Certificate of
Incorporation to authorize corporate action further eliminating or limiting the
personal liability of directors or permitting indemnification to a fuller
extent, then the liability of a director of the Corporation shall be eliminated
or limited, and indemnification shall be extended, in each case to the fullest
extent permitted by the DGCL, as so amended from time to time. No repeal or
modification of this Article XI by the shareholders shall adversely affect any
right or protection of a director of the Corporation existing by virtue of this
Article XI at the time of such repeal or modification.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Intcomex, Inc. has caused this Third Amended and Restated
Certificate of Incorporation to be duly executed this th day of 2007.

 

 

Name:

Title:

 

5